Exhibit 10.1

 

EXECUTION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

May 31, 2013

 

among

 

SANCHEZ ENERGY CORPORATION,

 

SEP HOLDINGS III, LLC

 

SN MARQUIS LLC,

 

And

 

SN COTULLA ASSETS, LLC
as Borrowers,

 

ROYAL BANK OF CANADA
as Administrative Agent,

 

CAPITAL ONE, NATIONAL ASSOCIATION

as Syndication Agent

 

RBC CAPITAL MARKETS
as Sole Lead Arranger and
Sole Book Runner

 

and

 

THE LENDERS PARTY HERETO

 

 

Sanchez Energy Amended

And Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Accounting Matters

4

Section 1.01

Terms Defined Above

4

Section 1.02

Certain Defined Terms

4

Section 1.03

Types of Loans and Borrowings

36

Section 1.04

Terms Generally; Rules of Construction

36

Section 1.05

Accounting Terms and Determinations; GAAP

37

 

 

ARTICLE II The Credits

37

Section 2.01

Commitments

37

Section 2.02

Loans and Borrowings

37

Section 2.03

Requests for Borrowings

39

Section 2.04

Interest Elections

40

Section 2.05

Funding of Borrowings

41

Section 2.06

Changes in the Aggregate Maximum Credit Amounts

41

Section 2.07

Borrowing Base

42

Section 2.08

Letters of Credit

46

 

 

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

50

Section 3.01

Repayment of Loans

50

Section 3.02

Interest

50

Section 3.03

Alternate Rate of Interest

51

Section 3.04

Prepayments

52

Section 3.05

Fees

53

 

 

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

54

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

54

Section 4.02

Presumption of Payment by the Borrowers

56

Section 4.03

Certain Deductions by the Administrative Agent

56

Section 4.04

Disposition of Proceeds

56

 

 

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting
Lenders

57

Section 5.01

Increased Costs

57

Section 5.02

Break Funding Payments

58

Section 5.03

Taxes

58

Section 5.04

Mitigation Obligations

61

Section 5.05

Illegality

62

Section 5.06

Defaulting Lenders

62

 

 

ARTICLE VI Conditions Precedent

64

Section 6.01

Conditions to Effectiveness

64

Section 6.02

Each Credit Event

67

 

 

ARTICLE VII Representations and Warranties

68

 

i

--------------------------------------------------------------------------------


 

Section 7.01

Organization; Powers

68

Section 7.02

Authority; Enforceability

68

Section 7.03

Approvals; No Conflicts

68

Section 7.04

Financial Condition; No Material Adverse Change

69

Section 7.05

Litigation

69

Section 7.06

Environmental Matters

70

Section 7.07

Compliance with the Laws and Agreements; No Defaults

71

Section 7.08

Investment Company Act

71

Section 7.09

Taxes

71

Section 7.10

ERISA

71

Section 7.11

Disclosure; No Material Misstatements

72

Section 7.12

Insurance

72

Section 7.13

Restriction on Liens

73

Section 7.14

Subsidiaries

73

Section 7.15

Location of Business and Offices

73

Section 7.16

Properties; Titles, Etc.

73

Section 7.17

Maintenance of Properties

74

Section 7.18

Gas Imbalances, Prepayments

75

Section 7.19

Marketing of Production

75

Section 7.20

Swap Agreements

75

Section 7.21

Use of Loans and Letters of Credit

75

Section 7.22

Solvency

75

Section 7.23

Foreign Corrupt Practices

76

Section 7.24

Money Laundering

76

Section 7.25

OFAC

76

Section 7.26

Purchaser of Production

76

Section 7.27

Eagle Ford Acquisition Representations

76

 

 

ARTICLE VIII Affirmative Covenants

77

Section 8.01

Financial Statements; Ratings Change; Other Information

77

Section 8.02

Notices of Material Events

79

Section 8.03

Existence; Conduct of Business

80

Section 8.04

Payment of Obligations

80

Section 8.05

Performance of Obligations under Loan Documents

80

Section 8.06

Operation and Maintenance of Properties

80

Section 8.07

Insurance

81

Section 8.08

Books and Records; Inspection Rights

82

Section 8.09

Compliance with Laws

82

Section 8.10

Environmental Matters

82

Section 8.11

Further Assurances

83

Section 8.12

Reserve Reports

84

Section 8.13

Title Information

85

Section 8.14

Additional Collateral

86

Section 8.15

ERISA Compliance

86

Section 8.16

New Subsidiary Requirements

86

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX Negative Covenants

88

Section 9.01

Financial Covenants

88

Section 9.02

Debt

88

Section 9.03

Liens

90

Section 9.04

Dividends, Distributions and Redemptions

91

Section 9.05

Investments, Loans and Advances

91

Section 9.06

Nature of Business; International Operations

93

Section 9.07

Limitation on Leases

93

Section 9.08

Proceeds of Notes/Loans

93

Section 9.09

Sale or Discount of Receivables

93

Section 9.10

Mergers, Etc.

93

Section 9.11

Sale of Assets

94

Section 9.12

Environmental Matters

95

Section 9.13

Transactions with Affiliates

95

Section 9.14

Subsidiaries

95

Section 9.15

Negative Pledge Agreements; Dividend Restrictions

95

Section 9.16

Gas Imbalances, Take-or-Pay or Other Prepayments

96

Section 9.17

Swap Agreements

96

Section 9.18

Sale and Leaseback Transactions

97

Section 9.19

ERISA

97

Section 9.20

Change in Business

98

 

 

ARTICLE X Events of Default; Remedies

99

Section 10.01

Events of Default

99

Section 10.02

Remedies

101

 

 

ARTICLE XI The Administrative Agent

102

Section 11.01

Appointment; Powers

102

Section 11.02

Duties and Obligations of Administrative Agent

102

Section 11.03

Action by Administrative Agent

103

Section 11.04

Reliance by Administrative Agent

103

Section 11.05

Subagents

104

Section 11.06

Resignation or Removal of Administrative Agent

104

Section 11.07

Administrative Agent as Lender

105

Section 11.08

No Reliance

105

Section 11.09

Authority to Release Collateral and Liens

105

Section 11.10

Filing of Proofs of Claim

106

 

 

ARTICLE XII Miscellaneous

106

Section 12.01

Notices

106

Section 12.02

Waivers; Amendments

107

Section 12.03

Expenses, Indemnity; Damage Waiver

108

Section 12.04

Successors and Assigns

111

Section 12.05

Survival; Revival; Reinstatement

114

Section 12.06

Counterparts; Integration; Effectiveness

115

Section 12.07

Severability

115

 

iii

--------------------------------------------------------------------------------


 

Section 12.08

Right of Setoff

115

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

116

Section 12.10

Headings

117

Section 12.11

Confidentiality

117

Section 12.12

EXCULPATION PROVISIONS

118

Section 12.13

No Third Party Beneficiaries

118

Section 12.14

Collateral Matters; Swap Agreements

118

Section 12.15

US Patriot Act Notice

119

Section 12.16

Interest Rate Limitation

119

Section 12.17

Intercreditor Agreement

120

Section 12.18

Termination and Release

120

Section 12.19

Release

120

Section 12.20

Resignation of Predecessor Administrative Agent and Predecessor Issuing Bank;
Appointment of Successor Administrative Agent and Successor Issuing Bank;
Assignment

121

Section 12.21

Amendment and Restatement

121

Section 12.22

Termination of Commitment under Original Credit Agreement

122

Section 12.23

No Novation, Etc.

122

Section 12.24

Joint and Several Liability

122

Section 12.25

Keepwell

124

 

Annex 1

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

U.S. Tax Compliance Certificates (F-1 through F-4)

Exhibit G

Form of Guaranty

Exhibit H

Form of Joinder

 

 

Schedule 7.01

Corporate Organizational Chart

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries

Schedule 7.16

Title Exceptions to Properties

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 7.26

Purchasers of Production

Schedule 9.02

Existing Debt

Schedule 9.03

Liens

Schedule 9.05

Investments

Schedule 9.17

Existing Shell Swap Agreements

 

iv

--------------------------------------------------------------------------------


 

This Amended and Restated Credit Agreement, dated as of May 31, 2013, is among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS
III, LLC, a Delaware limited liability company (“SEP”) and SN MARQUIS LLC, a
Delaware limited liability company (“SN Marquis”, together with Sanchez and SEP,
hereinafter collectively called the “ Original Borrowers”, and each individually
“Original Co-Borrower”), SN COTULLA ASSETS, LLC, a Texas limited liability
company (“SN Cotulla”, together with Sanchez, SEP and SN Marquis, hereinafter
collectively called the “Borrowers”, and each individually “Co-Borrower”), ROYAL
BANK OF CANADA (in its individual capacity, “RBC”), as administrative agent for
the Lenders (hereinafter defined) (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), Capital One, National
Association (in its individual capacity, “Capital One”), as administrative agent
under the Original Credit Agreement (hereinafter defined) (in such capacity, the
“Predecessor Administrative Agent”) solely for purposes of evidencing its
agreement with Section 12.20 and the matters set forth in Recitals G and I,
Capital One, as issuing bank under the Original Credit Agreement (in such
capacity, the “Predecessor Issuing Bank”) solely for purposes of evidencing its
agreement with Section 12.20 and the matters set forth in Recital J,  Capital
One, as syndication agent, and each of the Lenders from time to time party
hereto.

 

RECITALS

 

A.                                    The Original Borrowers, the Predecessor
Administrative Agent and the lenders party thereto, including certain of the
Lenders (the “Original Lenders”) were parties to that certain Credit Agreement
dated as of November 15, 2012 originally entered into by the Predecessor
Administrative Agent, the Original Lenders, and Original Borrowers (the
“Original Credit Agreement”).

 

B.                                    Contemporaneously with the Original Credit
Agreement, the Original Borrowers and Macquarie Bank Limited (in its individual
capacity, “Macquarie”), as administrative agent (the “Second Lien Administrative
Agent”) and lenders party thereto, entered into that certain Second Lien Term
Credit Agreement (as from time to time amended, the “Second Lien Credit
Agreement”).

 

C.                                    In order to secure the full and punctual
payment and performance of the obligations of the Original Borrowers and other
Original Loan Parties (hereinafter defined) under the Original Credit Agreement,
the other Loan Documents (as defined in the Original Credit Agreement) and the
Original Secured Swap Agreements (hereinafter defined), the Original Borrowers
executed and delivered mortgages, deeds of trust, collateral assignments,
security agreements, pledge agreements and financing statements in favor of the
Predecessor Administrative Agent (collectively, the “Original First Lien
Security Documents”) granting first priority mortgage liens and continuing
security interests in and to the collateral described in such Original First
Lien Security Documents.

 

D.                                    In order to secure the full and punctual
payment and performance of the obligations under the Second Lien Credit
Agreement and other Loan Documents (as defined in the Second Lien Credit
Agreement), the Original Borrowers executed and delivered mortgages, deeds of
trust, collateral assignments, security agreements, pledge agreements and
financing statements in favor of the Second Lien Administrative Agent
(collectively, the “Original Second Lien Security Documents”) granting second
priority mortgage liens and continuing security interests in and to the
collateral described in such Original Second Lien Security Documents.

 

E.                                     The Predecessor Administrative Agent,
Second Lien Administrative Agent and the Original Borrowers entered into that
certain Intercreditor Agreement dated as of November 15, 2012.

 

1

--------------------------------------------------------------------------------


 

F.                                      Pursuant to the provisions of Section
12.04 of the Original Credit Agreement, of even date herewith but effective
immediately prior to the effectiveness of this Agreement, the following
Assignments and Assumptions (the “Original Credit Agreement Assignments and
Assumptions”) were entered into and in connection therewith the respective
assignor has been paid in full for all amounts owing to it as of the Effective
Date, including principal, accrued interest and all fees and expenses incurred
through such date:

 

(i)                                     Assignment and Assumption whereby
Capital One assigned a 100% interest in and to all of its rights and obligations
under the Original Credit Agreement including, without limitation, such
percentage interest in its Commitment (as defined in the Original Credit
Agreement), the Loans (as defined in the Original Credit Agreement) owing to it
and the Note (as defined in the Original Credit Agreement) held by it, to RBC;

 

(ii)                                  Assignment and Acceptance Agreement
whereby Macquarie assigned a 100% interest in and to all of its rights and
obligations under the Original Credit Agreement including, without limitation,
such percentage interest in its Commitment (as defined in the Original Credit
Agreement), the Loans (as defined in the Original Credit Agreement) owing to it
and the Note (as defined in the Original Credit Agreement) held by it to RBC;

 

G.                                    The Predecessor Administrative Agent
accepted and recorded such assignments and, to the extent required under the
Original Credit Agreement, the Original Borrowers also consented to such
assignments.  The Predecessor Administrative Agent waived, and hereby waives,
the $3,500 administrative fee for each assignment provided for in Section
12.04(b)(ii) of the Original Credit Agreement.

 

H.                                   The Original Borrowers have requested
certain amendments to the Original Credit Agreement including, among other
things, (i) the replacement of Capital One as administrative agent and issuing
bank by RBC, (ii) an increase in the Maximum Credit Amount to $500,000,000,
(iii) an increase in the Borrowing Base to $175,000,000, and (iv) certain other
amendments, and the Lenders have agreed to amend and restate in its entirety the
Original Credit Agreement on the terms and conditions set forth herein, to
renew, extend and rearrange the Debt outstanding under the Original Credit
Agreement (but not to repay or pay off such Debt), to adjust the Applicable
Percentages of the Lenders, to increase the Maximum Credit Amount to
$500,000,000 and to increase the Borrowing Base as of the Effective Date
(hereinafter defined) to $175,000,000.

 

I.                                        Pursuant to Section 12.20(a) hereof,
Capital One, has resigned as Administrative Agent in accordance with Section
11.06 of the Original Credit Agreement (and by their execution hereof, the
Lenders and Original Borrowers waive any requirement of notice of such
resignation) and RBC, pursuant to Section 12.20(a) hereof and in accordance with
Section 11.06 of the Original Credit Agreement, has become the Successor
Administrative Agent (hereinafter defined) thereby succeeding to all the rights,
powers, privileges and duties of the Predecessor Administrative Agent other
than, with respect to actions taken prior to the Effective Date in its capacity
as Predecessor Administrative Agent, the rights and privileges of the
Predecessor Administrative Agent in Article 11 and Section 12.03 of the Original
Credit Agreement, which rights and privileges shall continue to inure to the
benefit of the Predecessor Administrative Agent, and by their execution hereof,
the Lenders and Borrowers hereby consent to and approve the appointment of RBC
as successor Administrative Agent.

 

J.                                        Pursuant to Section 12.20(b) hereof,
Capital One, has resigned as Issuing Bank in accordance with Section 2.08(i) of
the Original Credit Agreement (and by their execution hereof, the Lenders
acknowledge notice of such resignation and the appointment of RBC as the
Successor Issuing Bank (hereinafter defined)) and RBC, pursuant to Section
12.20(b) hereof and in accordance with Section 2.08(i) of the Original Credit
Agreement, has become the Successor Issuing Bank thereby succeeding to all the
rights and obligations of the Predecessor Issuing Bank other than, with respect
to actions taken

 

2

--------------------------------------------------------------------------------


 

prior to the Effective Date in its capacity as Predecessor Issuing Bank, the
rights and privileges of the Predecessor Issuing Bank in Article 11 and Section
12.03 of the Original Credit Agreement, which rights and privileges shall
continue to inure to the benefit of the Predecessor Issuing Bank, and by their
execution hereof, the Borrowers hereby consent to and approve the appointment of
RBC as Successor Issuing Bank.  The Original Credit Issuing Bank has confirmed,
and by its execution hereof confirms, that there are no Letters of Credit issued
and outstanding under the Original Credit Agreement.

 

K.                                   The Original Borrowers, the Successor
Administrative Agent, the Successor Issuing Bank and the Lenders desire to amend
and restate the Original Credit Agreement in its entirety as hereinafter set
forth through the execution of this Agreement.

 

L.                                     SN Cotulla desires to become a party to
this Agreement as a “Borrower” and a “Co-Borrower” and to receive all of the
benefits of and to become subject to all of the obligations thereof as a
Borrower and Co-Borrower.

 

M.                                 In consideration of the premises and the
agreements, provisions and covenants herein contained, the Original Borrowers,
SN Cotulla, the Successor Administrative Agent, the Successor Issuing Bank and
the Lenders do hereby agree that the Original Credit Agreement is amended and
restated in its entirety as set forth herein.  It is the intention of the
Borrowers, the Lenders, the Issuing Bank, and the Administrative Agent that this
Agreement supersede and replace the Original Credit Agreement in its entirety;
provided, that, (a) such amendment and restatement shall operate to renew, amend
and modify the rights and obligations of the parties under the Original Credit
Agreement, as applicable and as provided herein, but shall not effect a novation
thereof, (b) unless otherwise provided for herein and evidenced by a separate
written agreement, amendment or release, no other Loan Document, as defined in,
and executed and/or delivered pursuant to the terms of, the Original Credit
Agreement (collectively, the “Existing First Lien Loan Documents”) shall be
amended, terminated or released in any respect and all of such other Existing
First Lien Loan Documents shall remain in full force and effect except that the
Borrowers and the Lenders agree that by executing this Agreement the definition
of “Credit Agreement” contained in such Existing First Lien Loan Documents shall
be amended to include this Agreement and all future amendments hereto, and (c)
the Liens (hereinafter defined) securing the Obligations (hereinafter defined)
under and as defined in the Original Credit Agreement and granted pursuant to
the Existing First Lien Loan Documents and the liabilities and obligations of
the Borrowers shall not be extinguished, but shall be carried forward, and such
Liens shall secure such Obligations, in each case, as renewed, amended,
restated, extended and modified hereby.

 

N.                                    Contemporaneous with the amendment and
restatement of the Original Credit Agreement by this Agreement (i) SN Cotulla
has become a party to the Second Lien Credit Agreement as a “Borrower” and a
“Co-Borrower” thereunder, (ii) SN Cotulla has become a party to the
Intercreditor Agreement, (iii) SN Cotulla has granted first priority mortgage
liens and continuing security interests in all of its assets including the Oil
and Gas Properties acquired by SN Cotulla in the Eagle Ford Acquisition to the
First Lien Collateral Agent,  (iv) SN Cotulla has granted second priority
mortgage liens and continuing security interests in all of its assets including
the Oil and Gas Properties acquired by SN Cotulla in the Eagle Ford Acquisition
to the Second Lien Administrative Agent, and (v) Sanchez, the owner of 100% of
the Equity Interests in SN Cotulla’s, has added the Equity Interest in SN
Cotulla to the collateral pledged by Sanchez (A) to the First Lien Collateral
Agent under the Original First Lien Security Documents, and (B) to the Second
Lien Administrative Agent under the Original Second Lien Security Documents, all
subject to the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Original Credit Agreement is
amended and restated in its entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                            Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02                            Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

 “Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.06.  The initial Aggregate Maximum Credit Amount of the Lenders is
$500,000,000.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

 

4

--------------------------------------------------------------------------------


 

“Annualized Consolidated EBITDA” means, for the purposes of calculating the
financial ratio set forth in Section 9.01(b):

 

(i)                                     for the Rolling Period ending on June
30, 2013, the product of (x) four times (y) the First Testing Period Pro Forma
Consolidated EBITDA;

 

(ii)                                  for the Rolling Period ending on September
30, 2013, the product of (x) two times (y) the sum of (i) the First Testing
Period Pro Forma Consolidated EBITDA plus (ii) actual Consolidated EBITDA for
quarter ending September 30, 2013;

 

 (iii)                            for the Rolling Period ending on December 31,
2013, the product of (x) the fraction 4/3 and (y) the sum of (i) the First
Testing Period Pro Forma Consolidated EBITDA plus (ii) actual Consolidated
EBITDA for the two quarters ending December 31, 2013; and

 

(iv)                              for the Rolling Period ending on March 31,
2014, the sum of (x) the First Testing Period Pro Forma Consolidated EBITDA plus
(y) the actual Consolidated EBITDA for the three quarters ending March 31,2014.

 

 “Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Letter of Credit Fee Rate or Commitment
Fee Rate, as the case may be, the rate per annum set forth in the Borrowing Base
Utilization Grid below based upon the Borrowing Base Utilization Percentage then
in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization 
Percentage

 

<25%

 

>25% and 
<50%

 

>50% and 
<75%

 

>75%

 

ABR Loans

 

1.00

%

1.25

%

1.50

%

1.75

%

Eurodollar Loans

 

2.00

%

2.25

%

2.50

%

2.75

%

Letter of Credit Fee Rate

 

2.00

%

2.25

%

2.50

%

2.75

%

Commitment Fee Rate

 

0.375

%

0.375

%

0.50

%

0.50

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrowers fail to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level; provided
further that the Applicable Margin shall be the Applicable Margin determined
without regard to the preceding proviso upon the Borrowers’ delivery of such
Reserve Report.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or in an Assignment and
Assumption Agreement, as the case may be.

 

“Approved Counterparty” means any Person who at the time a Swap Agreement was
entered into was (a) a Lender or any Affiliate of a Lender, (b) Shell Energy
North America (US),

 

5

--------------------------------------------------------------------------------


 

L.P. or (c) any other Person whose issuer rating or long term senior unsecured
debt rating at the time of entry into the applicable Swap Agreement is A-/A3 by
S&P or Moody’s (or their equivalent) or higher (or whose obligations under the
applicable Swap Agreement are guaranteed by an Affiliate of such Person meeting
such rating standards) and who is acceptable to Administrative Agent in its sole
discretion; provided, the obligations and liabilities owed by a Co-Borrower or a
Restricted Subsidiary to any Person designed as an “Approved Counterparty” under
clause (b) or clause (c) shall be unsecured and any agreement documenting such
obligations and liabilities shall not require the posting of any collateral or
provide for margin calls.

 

“Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Approved Petroleum Engineers” means Ryder Scott Company or any other
independent petroleum engineer proposed by the Borrowers and approved by the
Administrative Agent.

 

“Arranger” means RBC Capital Markets

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bank Product” means any of the following products, services or facilities
extended to any Co-Borrower or its Subsidiary by a Lender or any of its
Affiliates: (a) cash management services including but without limitation any
services provided in connection with operating, collections, payroll, trust, or
other depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services;
(b) commercial credit card and merchant card services; and (c) leases and other
banking products or services as may be requested by any Co-Borrower or its
Subsidiary, other than Letters of Credit.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

 

“Benefiting Loan Party” means a Loan Party for which funds or other support are
necessary for such Loan Party to constitute an Eligible Contract Participant.

 

6

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.
or any successor Governmental Authority.

 

“Board of Directors” means:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation;

 

(b)                                 with respect to a partnership, the board of
directors or body serving similar function of the general partner of the
partnership;

 

(c)                                  with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrowers” has the meaning given in the introductory paragraph.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.11.  The initial Borrowing Base is
$175,000,000, subject to adjustment as provided in Section 2.07(a).

 

“Borrowing Base Deficiency” has the meaning assigned to such term in Section
3.04(c)(iii).

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

 

“Bridge Loan” means an unsecured single draw term loan of up to $150,000,000
having an initial maturity of one year but providing for extension of such
maturity subject to certain conditions, arranged by RBC Capital Markets and
Credit Suisse Securities (USA) LLC and agented by RBC to be incurred by Sanchez
and guaranteed by the other Borrowers and their Subsidiaries; provided that in
lieu of the Bridge Loan or in connection with a refinancing of the Bridge Loan,
the Bridge Securities and Takeout Loan may be secured on a second lien basis by
the Collateral.

 

“Bridge Loan Documents” means the credit agreement, if any, among Sanchez, Royal
Bank of Canada, as administrative agent, and the lenders party thereto, and all
other documents, instruments, and agreements now or hereafter executed and/or
delivered by Borrowers in connection with the Bridge Loan.

 

“Bridge Securities and Takeout Loan” means (i) unsecured or secured (but if
secured, secured on a second lien basis by all or substantially all of the
assets of Sanchez and the other

 

7

--------------------------------------------------------------------------------


 

Loan Parties), senior or subordinated debt securities of Sanchez and the other
Loan Parties privately placed in one or more transactions, the net proceeds of
which will be used to provide funds for the refinancing of the Original Credit
Agreement, repayment of the Second Lien Loan and for general corporate purposes
or if the debt securities are issued after the Bridge Loan has been funded, the
net proceeds of which debt securities will be used to refinance the Bridge Loan
and for general corporate purposes, and (ii) loans to Sanchez and the other Loan
Parties funded by the Bridge Loan lenders in lieu (either wholly or partially)
of debt securities issued pursuant to clause (i) of this definition, which loans
may be secured on a second lien basis by all or substantially all of the assets
of Sanchez and the other Loan Parties.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York, are authorized
or required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrowers with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

 “Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital One” has the meaning given in the introductory paragraph.

 

 “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrowers or any of their
Subsidiaries having a fair market value in excess of $5,000,000.

 

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                 the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interest) of a
Co- Borrower and its Subsidiaries taken as a whole to any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act);

 

(b)                                 the adoption of a plan relating to the
liquidation or dissolution of a Co-Borrower;

 

(c)                                  the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” or “group” (as that term

 

8

--------------------------------------------------------------------------------


 

is used in Section 13(d)(3) of the Exchange Act), other than one or more members
of the Sanchez Group, becomes the Beneficial Owner, directly or indirectly, of
more than fifty percent (50%) (or such lower percentage as may be provided for
in the corresponding provision of the definition of “Change of Control” in the
Senior Unsecured Notes) of the Equity Interest of a Co-Borrower other than, with
respect to a merger or consolidation, a transaction in which the Equity Interest
of such Co-Borrower outstanding immediately prior to such transaction is
converted into or exchanged for Equity Interest (other than Disqualified Capital
Stock) of the surviving or transferee Person (or any parent thereof)
constituting a majority of the outstanding shares, units or the like, of such
Equity Interest of such surviving or transferee Person (or any parent thereof)
immediately after giving effect to such transaction; or

 

(d)                                 Antonio R. Sanchez, III, ceases, for any
reason, to be the chief executive officer of Sanchez and Sanchez fails, within
ninety (90) days thereof, to retain and hire a replacement reasonably acceptable
to the Required Lenders.

 

 “Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued, including if
such date is before a Lender became a party to this Agreement.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.

 

“Co-Borrower” has the meaning given in the introductory paragraph.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means collectively, Property which is pledged to secure Debt
pursuant to one or more Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount

 

9

--------------------------------------------------------------------------------


 

representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) modified from time to time pursuant to
Section 2.06 and (b) modified from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.04(b), and “Commitments” means the aggregate
amount of the Commitments of all the Lenders.  The amount representing each
Lender’s Commitment shall at any time be the lesser of (i) such Lender’s Maximum
Credit Amount and (ii) such Lender’s Applicable Percentage of the then effective
Borrowing Base.  The aggregate of the Commitments on the Effective Date is
$500,000,000.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

 

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

(a)                                 Consolidated Net Interest Expense;

 

(b)                                 Consolidated Income Tax Expense;

 

(c)                                  consolidated depletion, depreciation and
amortization expense of the Borrowers and their Restricted Subsidiaries;

 

(d)                                 other non-cash charges to the extent not
included in the foregoing clauses (a)-(c);

 

(e)                                  fees and expenses expensed and paid in cash
in connection with the offering of Sanchez’ Equity Interests and the Original
Credit Agreement, the Second Lien Loan, the Bridge Loan, the Senior Unsecured
Notes and this Agreement;

 

and minus all non-cash income to the extent included in determining Consolidated
Net Income.

 

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign taxes (including state franchise
taxes) based on income of the Borrowers and their Restricted Subsidiaries for
such period as determined in accordance with GAAP, or (for any period in which a
Co-Borrower is a partnership or limited liability company) the Tax Amount for
such period.

 

“Consolidated Net Income” means, for any period, the aggregate net income (loss)
of the Borrowers and their consolidated Subsidiaries determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends of
such Person, less (for any period a Co-Borrower is a partnership or limited
liability company) the Tax Amount for such period; provided, however, that there
will not be included (to the extent otherwise included therein) in such
Consolidated Net Income:

 

10

--------------------------------------------------------------------------------


 

(a)                                 any net income (loss) of any Person (other
than the Borrowers) if such Person is not a Restricted Subsidiary, except that:

 

(i)                                     subject to the limitations contained in
clauses (c) and (d) below, the Borrowers’ equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrowers or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (b) below); and

 

(ii)                                  the Borrowers’ equity in a net loss of any
such Person for such period will be included in determining such Consolidated
Net Income to the extent such loss has been funded with cash from the Borrowers
or a Restricted Subsidiary during such period;

 

(b)                                 any net income (but not loss) of any
Restricted Subsidiary if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrowers, except that:

 

(i)                                     subject to the limitations contained in
clauses (c), (d) and (e) below, the Borrowers’ equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash that could have been distributed
by such Restricted Subsidiary during such period to the Borrowers or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to another Restricted Subsidiary, to
the limitation contained in this clause); and

 

(ii)                                  the Borrowers’ equity in a net loss of any
such Restricted Subsidiary for such period will be included in determining such
Consolidated Net Income;

 

(c)                                  any gain (loss) realized upon the sale or
other disposition of any property, plant or equipment of any Co-Borrower or its
consolidated Subsidiaries which is not sold or otherwise disposed of in the
ordinary course of business and any gain (loss) realized upon the sale or other
disposition of any Equity Interest of any Person;

 

(d)                                 any extraordinary or nonrecurring gains or
losses or nonrecurring other income or expenses, together with any related
provision for taxes (and, without duplication, any Restricted Payment for taxes
permitted in Section 9.04) on such gains or losses or other income or expenses
and all related fees and expenses;

 

(e)                                  the cumulative effect of a change in
accounting principles;

 

11

--------------------------------------------------------------------------------


 

(f)                                   any asset impairment write-downs,
including ceiling test writedowns, on oil and gas properties under GAAP or SEC
guidelines;

 

(g)                                  any unrealized non-cash gains or losses or
charges in respect of obligations under Swap Agreements (including those
resulting from the application of Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) 815);

 

(h)                                 income or loss attributable to discontinued
operations (including, without limitation, operations disposed of during such
period whether or not such operations were classified as discontinued);

 

(i)                                     all deferred financing costs written
off, and premiums paid, in connection with any early extinguishment of Debt;

 

(j)                                    any depreciation, depletion and
amortization expense in excess of capital expenditures;

 

(k)                                 any non-cash compensation charge arising
from any grant of stock, stock options or other equity based awards; and

 

(l)                                     interest income.

 

“Consolidated Net Interest Expense” means, for any period, the total
consolidated interest expense of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus,
to the extent not included in such interest expense and without duplication:

 

(a)                                 interest expense for such period
attributable to Capital Lease Obligations and the interest component of any
deferred payment obligations;

 

(b)                                 amortization of debt discount and debt
issuance cost (provided that any amortization of bond premium will be credited
to reduce Consolidated Net Interest Expense unless, pursuant to GAAP, such
amortization of bond premium has otherwise reduced Consolidated Net Interest
Expense);

 

(c)                                  non-cash interest expense;

 

(d)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing;

 

(e)                                  the interest expense on Debt of another
Person that is guaranteed by a Co-Borrower or one of its Restricted Subsidiaries
or secured by a lien on assets of a Co-Borrower or one of its Restricted
Subsidiaries, to the extent such guarantee becomes payable or such lien becomes
subject to foreclosure;

 

(f)                                   costs associated with interest rate
obligations under Swap Agreements (including amortization of fees); provided,
however, that if such interest rate obligations

 

12

--------------------------------------------------------------------------------


 

under Swap Agreements result in net benefits rather than costs, such benefits
shall be credited to reduce Consolidated Net Interest Expense unless, pursuant
to GAAP, such net benefits are otherwise reflected in Consolidated Net Income;

 

(g)                                  the consolidated interest expense of the
Borrowers and their Restricted Subsidiaries that was capitalized during such
period; and

 

(h)                                 all dividends paid or payable in cash, cash
equivalents or Debt or dividends accrued during such period on any series of
Disqualified Capital Stock of the Borrowers;

 

and minus, consolidated interest income and, to the extent included above,
write-off of deferred financing costs (and interest) attributable to
Dollar-Denominated Production Payments.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services excluding
accounts payable incurred in the ordinary course of business with respect to
which no more than 90 days have elapsed since the date of invoice; (d) all
Capital Lease Obligations; (e) all obligations under Synthetic Leases; (f) all
Debt (as defined in the other clauses of this definition) of others secured by a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others,
in each case, intended as a means of credit enhancement for creditors of such
others and not as a purchase and sale agreement; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental

 

13

--------------------------------------------------------------------------------


 

Requirement but only to the extent of such liability; (k) Disqualified Capital
Stock; (l) the undischarged balance of any production payment created by such
Person or for the creation of which such Person directly or indirectly received
payment; and (m) any deferred put premiums owed under a Swap Agreement.  The
Debt of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.  For the sake of clarity, except as provided in
clause (m) of the first sentence of this definition, obligations under Swap
Agreements shall not constitute Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrowers, the Administrative Agent, or
the Issuing Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and purchase participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in

 

14

--------------------------------------------------------------------------------


 

whole or in part, on or prior to the date that is one year after the earlier of
(a) the Maturity Date and (b) the date on which there are no Loans, LC Exposure
or other obligations hereunder outstanding and all of the Commitments are
terminated.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S. or any state thereof or the District of Columbia.

 

“Eagle Ford Acquisition” means the acquisition by Sanchez (or SN Cotulla, as
Sanchez’s assignee), of Oil and Gas Properties from Hess Corporation pursuant to
the Eagle Ford PSA.

 

“Eagle Ford Acquisition Reserve Report” means a report prepared by an Approved
Petroleum Engineer, in form and substance reasonably satisfactory to the
Arranger and Lenders, setting forth the oil and gas reserves attributable to the
proved Oil and Gas Properties proposed to be sold to Sanchez pursuant to the
Eagle Ford PSA.

 

“Eagle Ford PSA” means that certain Purchase and Sale Agreement dated March 18,
2013, together with all schedules, exhibits and annexes thereto, between Hess
Corporation, as seller, and Sanchez, as buyer, providing for the sale to Sanchez
of Oil and Gas Properties consisting of approximately 43,000 net acres in the
Eagle Ford Shale in South Texas for a purchase price (before adjustments) of not
more than $265,000,000.

 

“Eagle Ford PSA Representations” means such of the representations made by Hess
Corporation in the Eagle Ford PSA as are material to the interests of the
Lenders, but only to the extent that Sanchez (or SN Cotulla, as Sanchez’s
assignee) has a right to terminate its obligations under the Eagle Ford PSA as a
result of a breach of such representations in the Eagle Ford PSA.

 

“Eagle Ford PSA Transactions” has the meaning set forth in Section 7.27(b).

 

“Effective Date” means the date on which the conditions specified in Section
6.01 and Section 6.02 are satisfied (or waived in accordance with Section
12.02).

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

“Eligible Midstream Assets” means (a) real property, fixtures and personal
property (other than cash and investment property) used or useful for gathering,
marketing, treating, processing, storage, distribution, selling and/or
transportation of Hydrocarbons from the Hydrocarbon Interests of the Borrowers
or any Subsidiary and from the Hydrocarbon Interests of third Persons reasonably
proximate thereto (that is, in the same fields in which the Borrowers or any
Subsidiary are exploring for or producing Hydrocarbons or in the same counties
in which the Borrowers or any Subsidiary are exploring for or producing
Hydrocarbons or any county adjacent thereto); and (b) easements, rights-of-way,
restrictions, servitudes, permits, conditions,

 

15

--------------------------------------------------------------------------------


 

covenants, exceptions or reservations in any Property of the Borrowers or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment. For purposes of
this definition, the terms “real property,” “fixtures,” “personal property,”
“cash” and “investment property” have the meanings given to such terms in the
UCC.

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrowers
or any Subsidiary are conducting or at any time have conducted business, or
where any Property of the Borrowers or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrowers or any Subsidiary are located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply with respect
to Property located in such state or other jurisdiction.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

16

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with a Co-Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to meet the minimum funding standards under
Section 412 or 430 of the Code or Section 303 of ERISA; (c) the incurrence by
any Co-Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan; (d) the receipt by any
Co-Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the determination that any Plan is
considered an “at risk” plan or a plan in endangered or critical status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (f) the
incurrence by any Co-Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Co-Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Co-Borrower or
any ERISA Affiliate of any notice, concerning the imposition of withdrawal
liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens on pledges or deposits required in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens that arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas,

 

17

--------------------------------------------------------------------------------


 

unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrowers or any Subsidiary or materially impair
the value of such Property subject thereto; (e) Liens arising solely by virtue
of any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrowers or any of their Subsidiaries to provide collateral to the depository
institution; (f) easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrowers or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrowers or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; and (i) Liens arising from UCC
financing statement filings regarding operating leases entered into by any
Co-Borrower and its Subsidiaries in the ordinary course of business covering
only the Property under lease; provided, further that Liens described in clauses
(a) through (e) shall remain Excepted Liens only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” has the meaning assigned to such term in Section 9.02(b)(iii)

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or

 

18

--------------------------------------------------------------------------------


 

any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guarantee or the grant of such security interest or
other Lien becomes effective with respect to, or any other time such Loan Party
is by virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the U.S. or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the U.S. or any similar tax imposed by any other
jurisdiction in which a Co-Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 5.04(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 5.03(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c) and (d)
any federal withholding Taxes imposed under FATCA.

 

“Existing First Lien Loan Documents” has the meaning given in Recital M.

 

“Extended Term Loan” has the meaning assigned to such term in Section
9.02(b)(iii).

 

“Family” means (a) an individual, (b) such individual’s spouse, (c) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (d) any other natural person who has
been adopted by such individual.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New

 

19

--------------------------------------------------------------------------------


 

York or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain letter agreement dated March 18, 2013 executed
in connection herewith by the Original Borrowers and the Arranger pertaining to
certain fees payable to the Arranger and Administrative Agent.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of each Co-Borrower.

 

“Financial Statements” means the financial statement or statements of Sanchez
and its Consolidated Subsidiaries (including the other Co-Borrowers) referred to
in Section 7.04(a).

 

“First Lien Collateral Agent” has the meaning assigned such term in Section
12.17.

 

“First Testing Period Pro Forma Consolidated EBITDA” means pro forma
consolidated EBITDA for the three months ending June 30, 2013 calculated to give
effect to the Eagle Ford Acquisition as if it had occurred on April 1, 2013.

 

 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are located.  For
purposes of this definition, the U.S., each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the U.S. as in effect
from time to time subject to the terms and conditions set forth in Section 1.05.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government over the
Borrowers, any Subsidiary, any of their Properties, the Administrative Agent,
the Issuing Bank or any Lender.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guaranty” means the Guaranty to be executed by the Guarantors, substantially in
the form of Exhibit G or any other form approved by the Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

“Guarantor” means all Restricted Subsidiaries of Borrowers.  As of the date
hereof, the only Guarantor is SN Operating, LLC, a Texas limited liability
company.

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and (c) radioactive materials, asbestos containing
materials, polychlorinated biphenyls, or radon.

 

“Hedge Exposure” means, at the time of determination, the amount that would be
due, if any, by the Borrowers to a Secured Swap Provider upon termination of all
transactions under a Swap Agreement with that Secured Swap Provider.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received by such Lender under
applicable laws with respect to an obligation, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.  The determination of the Highest Lawful Rate shall, to the
extent required by applicable law, take into account as interest paid, taken,
received, charged, reserved or contracted for any and all relevant payments or
charges under the Loan Documents.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned such term in Section 12.03(b).

 

“Initial Reserve Report” means the Reserve Report setting forth, as of December
31, 2012, the oil and gas reserves attributable to the Oil and Gas Properties of
the Borrowers.

 

“Intercreditor Agreement” means that certain intercreditor agreement dated
November 15, 2012 by and among the Predecessor Administrative Agent, the Second
Lien Administrative Agent and the Original Borrowers, as amended by a First
Amendment to Intercreditor

 

21

--------------------------------------------------------------------------------


 

Agreement of even date herewith among Successor Administrative Agent, the Second
Lien Administrative Agent and the Borrowers.

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrowers may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section
2.07(b)(iii).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person, any of the following: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
short sale) or any capital contribution to any other Person; (b) the making of
any deposit with, or advance, loan or capital contribution to, assumption of
Debt of, purchase or other acquisition of any other Debt or equity participation
or interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person); or
(c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

22

--------------------------------------------------------------------------------


 

“Issuance Related Debt” means Debt in connection with the Bridge Loan, the
Bridge Securities and Takeout Loan, the Senior Unsecured Notes and the principal
amount of any Debt in excess of $50,000,000 under the Second Lien Loan.

 

“Issuance Related Borrowing Base Adjustment Amount” means an amount equal to 25%
of the net proceeds received by the Borrowers in connection with any net
increase in Issuance Related Debt upon the Borrowers’ or any of their
Subsidiaries’ incurrence of Issuance Related Debt whether comprised of a Second
Lien Loan in excess of $50,000,000, a Bridge Loan, a Bridge Securities or
Takeout Loan or the issuance of Senior Unsecured Notes after giving effect to
any repayment of the Second Lien Loan and/or the Bridge Loan out of the proceeds
thereof in accordance with Section 9.02(b)(ii), Section 9.02(b)(iv) or Section
9.02(b)(v) if and as applicable.  By way of example: (a) if the Borrowing Base
was $175 million, the outstanding principal amount of the Second Lien Loan was
$50 million, the Bridge Loan had not been funded, no Senior Unsecured Notes had
been issued and the Borrowers received net proceeds of $20 million from the
funding of a Second Lien Loan, the Issuance Related Borrowing Base Adjustment
Amount would be $5 million (or 0.25 times the $20 million net proceeds received
by the Borrowers in connection with funding of Second Lien Loans in excess of
$50 million) and the resulting Borrowing Base would be $170 million (or $175
million minus $5 million); (b) if the Borrowing Base was $175 million, the
outstanding principal amount of the Second Lien Loan was $50 million, and the
Borrowers received net proceeds of $150 million from the funding of the Bridge
Loan, the Issuance Related Borrowing Base Adjustment Amount would be $25 million
(or 0.25 times the quantity equal to the excess of the  net proceeds of the $150
million funded over the $50 million of Second Lien Loan repaid) and the
resulting Borrowing Base would be $150 million (or $175 million minus $25
million); and (c) if the Borrowing Base was $150 million, the Second Lien Loan
had been repaid in full, the outstanding principal amount of the Bridge Loan was
$150 million and the Borrowers received net proceeds of $350 million from the
issuance of Senior Unsecured Notes, the Issuance Related Borrowing Base
Adjustment Amount would be $50,000,000 (or 0.25 times the quantity equal to the
excess of the net proceeds of $350 million from the issuance of Senior Secured
Notes over the $150 million of Bridge Loan repaid) resulting in a Borrowing Base
of $100 million (or $150 million minus $50 million).

 

“Issuing Bank” means RBC, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i).

 

“Joinder” means a Joinder to be executed in accordance with Section 8.16
substantially in the form of Exhibit H or any other form approved by
Administrative Agent.

 

“JV Entity” means a Person in which an Unrestricted Subsidiary owns an interest
which is insufficient for such Person to constitute a Subsidiary of such
Unrestricted Subsidiary.

 

“LC Commitment” at any time means Twenty Million Dollars ($20,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

23

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

 “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrowers or entered into by the Borrowers with the Issuing
Bank relating to any Letter of Credit.

 

“Letter of Credit Fee Rate” has the meaning set forth in the definition of
“Applicable Margin”.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the greater of (a) zero percent (0%) per annum and (b) the rate appearing
on Reuters BBA Libor Rates LIBOR01 (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the LIBO Rate with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and, in each case, for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, each
Co-Borrower and its Subsidiaries shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

 

24

--------------------------------------------------------------------------------


 

“Liquidate,” “Liquidated” and “Liquidation” when used in reference to any Swap
Agreement or any portion thereof have the correlative meanings to the term “Swap
Liquidation”.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Guaranties, the
Intercreditor Agreement, the Undertaking to Pay Directly and all other
agreements, instruments, documents and certificates, other than Swap Agreements,
executed and delivered to the Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated hereby.

 

“Loan Parties” means the Borrowers and each Subsidiary that is a party to any
Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including any True-Up Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of any Co-Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

 

“Material Indebtedness” means (a) the Second Lien Loan, (b) the Bridge Loan, and
(c) Debt (other than the Loans and Letters of Credit), or obligations in respect
of one or more Swap Agreements, of any one or more Co-Borrower and their
Subsidiaries in an aggregate principal amount exceeding $10,000,000.00.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrowers or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that a Co-Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means November 16, 2015 but if the Second Lien Loan has been
repaid in full on or before November 16, 2015, then the Maturity Date means May
31, 2018.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts,” as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Co-Borrower or any
Restricted Subsidiary that is subject to the Liens existing and to exist under
the terms of the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

25

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).

 

“Notes” means the promissory notes of the Borrowers described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

 “Obligations” means, without duplication, (a) all Debt evidenced hereunder, (b)
the obligation of the Loan Parties for the payment of the fees payable hereunder
or under the other Loan Documents, (c) all obligations and liabilities of an
Original Loan Party under an Original Secured Swap Agreement between such
Original Loan Party and any Person that, at the time such obligation was entered
into, was a Lender or Affiliate of a Lender under the Original Credit Agreement,
(d) all obligations and liabilities of any Loan Party under any Swap Agreement
(i) existing on the date of this Agreement between such Loan Party and any
counterparty that is a Lender or an Affiliate of a Lender on the date of this
Agreement or (ii) entered into on or after the date of this Agreement between
such Loan Party and any Person that, at the time such obligation was entered
into, was a Lender or Affiliate of a Lender hereunder, provided that,
notwithstanding anything to the contrary, with respect to any Loan Party that is
not an Eligible Contract Participant, the Obligations of such Loan Party shall
exclude any Excluded Swap Obligations of such Loan Party, (e) the obligations of
the Loan Parties relating to Bank Products, and (f) all other obligations and
liabilities (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of the Loan Parties to the Administrative Agent, the Issuing Bank and
the Lenders, including reimbursement obligations with respect to LC
Disbursements, in each case now existing or hereafter incurred under, arising
out of or in connection with any Loan Document, and to the extent that any of
the foregoing includes or refers to the payment of amounts deemed or
constituting interest, only so much thereof as shall have accrued, been earned
and which remains unpaid at each relevant time of determination.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“OPA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to Hydrocarbon Interests;
and (g) all Properties, rights, titles, interests and estates

 

26

--------------------------------------------------------------------------------


 

described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Operator” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“Original Borrowers” has the meaning given in the introductory paragraph.

 

“Original Co-Borrower” has the meaning given in the introductory paragraph.

 

“Original Credit Agreement” has the meaning given in Recital A.

 

“Original First Lien Security Documents” has the meaning given in Recital C.

 

“Original Lenders” has the meaning given in Recital A.

 

“Original Loan Parties” means the “Loan Parties” under and as defined in the
Original Credit Agreement.

 

“Original Second Lien Security Documents” has the meaning given in Recital D.

 

“Original Secured Swap Agreements” means Swap Agreements between any Original
Loan Party and any Person that, at the time the relevant obligation under such
Swap Agreement was entered into, was an Original Lender, an Affiliate of an
Original Lender, or a Lender’s Swap Designee (as defined in the Original Credit
Agreement).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document; “Other
Taxes” shall not include Excluded Taxes.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

27

--------------------------------------------------------------------------------


 

“Permitted Preferred Stock Distributions” means dividends to holders of the
Preferred Stock (i) to the extent described and provided for by that certain
Certificate of Designations of 4.875% Convertible Perpetual Preferred Stock,
Series A of Sanchez dated September 17, 2012 and (ii) to the extent described
and provided for by that certain Certificate of Designations of 6.500%
Cumulative Perpetual Convertible Preferred Stock, Series B, dated March 26,
2013.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Co-Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Decision Notice Date” has the meaning assigned to such term in
Section 3.04(c)(iii).

 

“Predecessor Administrative Agent” has the meaning given in the introductory
paragraph.

 

“Predecessor Issuing Bank” has the meaning assigned to such term in the
introductory paragraph.

 

“Preferred Stock” means the shares of the series of Sanchez’ preferred stock,
par value $0.01, issued pursuant to (i) that certain Certificate of Designations
of 4.875% Convertible Perpetual Preferred Stock, Series A of Sanchez dated
September 17, 2012, (ii) that certain Certificate of Designations of 6.500%
Cumulative Perpetual Convertible Preferred Stock, Series B, dated March 26, 2013
and (iii) any series of preferred stock issued by Sanchez after the date hereof.

 

“Prime Rate” means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its U.S.
“prime rate.” Such rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” shall have the meaning given that term in the SPE/WPC
Definitions.

 

28

--------------------------------------------------------------------------------


 

“Qualified ECP Credit Party” means, with respect to any Benefiting Loan Party in
respect of any Swap Obligation, each Loan Party that, at the time of the
guaranty by such Benefiting Loan Party of, or grant by such Benefiting Loan
Party of a security interest or other Lien securing, such Swap Obligation is
entered into or becomes effective with respect to, or at any other time such
Benefiting Loan Party is by virtue of such guaranty or grant of a security
interest or other Lien otherwise deemed to enter into, such Swap Obligation,
constitutes an Eligible Contract Participant and can cause such Benefiting Loan
Party to qualify as an Eligible Contract Participant at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RBC” has the meaning given in the introductory paragraph.

 

“RCRA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided, however, for purposes of Section 2.07(c)(iii)
and a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, “Required Lenders” shall mean at any time while no Loans or LC
Exposure is outstanding, Lenders having at least sixty-six and two thirds
percent (66 2/3%) of the Aggregate Maximum Credit Amounts and at any time while
any Loans or LC Exposure is outstanding, Lenders holding at least sixty-six and
two thirds percent (66 2/3%) of the outstanding aggregate principal

 

29

--------------------------------------------------------------------------------


 

amount of the Loans or participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under Section
12.04(c)).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or June
30th (or such other date in the event of an Interim Redetermination) the oil and
gas reserves attributable to the proved Oil and Gas Properties of the Borrowers
and the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time, and
reflecting Swap Agreements in place with respect to such production.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of each Co-Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
or any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Person or any option, warrant or other right to acquire any
such Equity Interests in any Person.

 

“Restricted Subsidiary” means any Domestic Subsidiary that is not an
Unrestricted Subsidiary or a Co-Borrower.

 

“Rolling Period” means (a) for the fiscal quarters ending prior to June 30,
2014, the period commencing on April 1, 2013 and ending on the last day of such
fiscal quarter and (b) for the fiscal quarter ending on June 30, 2014, and for
each fiscal quarter thereafter, the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanchez” has the meaning given in the introductory paragraph.

 

“Sanchez Family” means (a) Antonio R. Sanchez, III and A.R. Sanchez, Jr., (b)
any spouse or descendant of any individual named in (a), (c) any other natural
person who is a member of the Family of any such individual referenced in
(a)-(b) above and (d) any other natural person who has been adopted by any such
individual referenced in (a)-(c) above.

 

“Sanchez Group” means (a) any member of the Sanchez Family, (b) the Operator,
Sanchez Energy Partners I, LP, SEP Management I, LLC, SN Cotulla and (c) any
Person Controlled by any one or more of the foregoing.

 

“Scheduled Quarterly Redetermination” has the meaning assigned such term in
Section 2.07(b)(i).

 

30

--------------------------------------------------------------------------------


 

“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b)(ii).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“Scheduled Semi-Annual Redetermination” has the meaning assigned such term in
Section 2.07(b)(ii).

 

“Second Lien” has the meaning set forth in Section 9.03(b).

 

“Second Lien Administrative Agent” has the meaning given in Recital B.

 

“Second Lien Credit Agreement” has the meaning given in Recital B.

 

“Second Lien Lender” means Macquarie Bank Limited and any other Person party to
the Second Lien Loan Documents as a lender.

 

“Second Lien Loan” means the second lien term loan made or to be made by the
Second Lien Lender to the Borrowers pursuant to the Second Lien Loan Documents.

 

“Second Lien Loan Documents” means all documents, instruments, and agreements
now or hereafter executed and/or delivered by Borrowers in connection with the
Second Lien Loan.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Section 91.1011” has the meaning set forth in the definition of “Environmental
Laws”.

 

“Secured Swap Provider” means any Lender or any Affiliate of a Lender who has
entered into a Swap Agreement with a Co-Borrower or its Subsidiaries pursuant to
the terms of this Agreement.

 

“Security Agreement” means the Security and Pledge Agreement executed by
Borrowers dated November 15, 2012.

 

“Security Instruments” means the mortgages, deeds of trust, security agreements,
pledge agreements, deposit account control agreements, guaranty agreements and
other agreements, instruments or certificates, and any and all other agreements,
instruments, certificates or certificates now or hereafter executed and
delivered by the Borrowers or any other Person (other than Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time, including, without limitation, the Security
Agreement, Mortgages and Transfer Letters.

 

31

--------------------------------------------------------------------------------


 

“Senior Debt” means the sum of the principal balance of the Loans outstanding
hereunder plus any deferred put premiums under all Swap Agreements.

 

“Senior Unsecured Notes” means senior unsecured notes in a principal amount not
to exceed $400,000,000 to be issued by Sanchez, and guaranteed by the other
Borrowers and their Subsidiaries, in a Rule 144A or other private placement
offering.

 

“Senior Unsecured Loan Documents” means the indenture and all documents,
instruments, and agreements now or hereafter executed and/or delivered by
Sanchez and any of its Affiliates in connection with the Senior Unsecured Notes.

 

“SEP” has the meaning given in the introductory paragraph.

 

“SN Cotulla” has the meaning given in the introductory paragraph.

 

“SN Marquis” has the meaning given in the introductory paragraph.

 

“Specified Material Adverse Effect” means since March 18, 2013, there shall have
occurred any event, change, occurrence or circumstance that, individually or in
the aggregate with any such events, changes, occurrences or circumstances since
such date has had a material adverse effect on, or made a material adverse
change in (i) the business, operations, assets and properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrowers
and their respective Subsidiaries, taken as a whole, or (ii) the ability of the
Borrowers to perform their obligations under the Eagle Ford PSA; provided,
however, that no change, circumstance, effect, event or fact shall be deemed
(individually or in the aggregate) to constitute, nor shall any of the foregoing
be taken into account in determining whether there has been or may be, a
Specified Material Adverse Effect, to the extent that such change, circumstance,
effect, event or fact results from, arises out of, or relates to (A) a general
deterioration in the economy or changes in Hydrocarbon prices or other changes
affecting the oil and gas industry generally; (B) war, the outbreak or
escalation of hostilities, the declaration by the U.S. or any other country of a
national emergency or war or the occurrence of any other calamity or crisis,
including acts of terrorism; (C) the disclosure of the Transactions; (D) the
Eagle Ford PSA or the transactions contemplated by the Eagle Ford PSA or the
public announcement thereof; (E) any change in accounting or tax requirements or
principles imposed by GAAP or any change in applicable laws, or the
interpretation thereof; (F) changes in conditions in the capital or financial
markets generally, including changes in interest or exchange rates; (G) actions
taken by, at the request of, or with the approval of, the party asserting such
material adverse effect; (H) compliance with the terms of, or the taking of any
action required by, the Eagle Ford PSA; or (I) any other matter only to the
extent specifically set forth in a disclosure schedule to the Eagle Ford PSA as
of the date thereof (to the extent such disclosure schedules have been provided
to the Arranger).

 

“Specified Representations” means the representations and warranties of
Borrowers relating to (i) their corporate existence, power and authority, (ii)
their due authorization, execution and delivery and the enforceability of the
Loan Documents, (iii) compliance with Federal Reserve margin regulations, (iv)
compliance with the Investment Company Act, (v) no required governmental
approvals with respect to this Agreement and the Eagle Ford Acquisition

 

32

--------------------------------------------------------------------------------


 

that have not been obtained, (vi) no conflicts with applicable law, (vii) their
organizational documents, (vii) their solvency, (viii) compliance with
directives issued by the Office of Foreign Assets Control and compliance with
the Patriot Act and (ix) the validity, priority and perfection of security
interests to the extent required by this Agreement.

 

“SPE/WPC Definitions” means the definitions promulgated by the Society of
Petroleum Evaluation Engineers and the World Petroleum Congress and in effect
from time to time.

 

 “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the Board of Directors of such Person (irrespective
of whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries, and (b) any partnership of which such Person or any of its
Subsidiaries is a general partner.  Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of any Co-Borrower.

 

“Successor Administrative Agent” has the meaning given in Recital A.

 

“Successor Issuing Bank” means RBC.

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt, (a)
a Swap Agreement governed by a master agreement, including any master agreement
published by the International Swaps and Derivatives Association, Inc., shall be
deemed entered into when such individual Swap Agreement is entered into without
regard to the date on which such master agreement is entered into, and (b) any
hedge position or hedging arrangement of the type

 

33

--------------------------------------------------------------------------------


 

described in the immediately preceding sentence shall be considered a Swap
Agreement regardless of whether a written agreement or written confirmation is
entered into.

 

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Swap Agreement (other than, in each case,
at its scheduled maturity).

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, eighty percent
(80%) of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

 

“Tax Amount” means, for any period, the combined federal, state and local income
taxes, including estimated taxes, that would be payable by a Co-Borrower if it
were a Texas corporation filing separate tax returns with respect to its Taxable
Income for such period; provided that in determining the Tax Amount, the effect
thereon of any net operating loss carry-forwards or other carry-forwards or tax
attributes, such as alternative minimum tax carry-forwards, that would have
arisen if any Co-Borrower were a Texas corporation shall be taken into account;
provided, further, that, if there is an adjustment in the amount of the Taxable
Income for any period, an appropriate positive or negative adjustment shall be
made in the Tax Amount, and if the Tax Amount is negative, then the Tax Amount
for succeeding periods shall be reduced to take into account such negative
amount until such negative amount is reduced to zero. Notwithstanding anything
to the contrary, Tax Amount shall not include taxes resulting from a
Co-Borrower’s reorganization as, or change in the status to, a corporation for
tax purposes.

 

“Taxable Income” means, for any period, the taxable income or loss of the
Borrowers for such period for U.S. federal income tax purposes.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.06 and (c) the date of
termination of the commitments pursuant to Section 10.02(a).

 

“Transactions” means the execution, delivery and performance by any Co-Borrower
or any Guarantor of this Agreement and each other Loan Document to which it is a
party, the

 

34

--------------------------------------------------------------------------------


 

borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder, the grant of Liens by the Borrowers on Mortgaged
Properties, other Properties and Collateral pursuant to the Security
Instruments.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
executed and delivered by the Borrowers or any Person executing and delivering a
Mortgage.

 

“True-Up Loan” has the meaning given in Section 2.02(a).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.

 

“Undertaking to Pay Directly” means the Undertaking to Pay Directly executed by
Operator in favor of the Administrative Agent of even date herewith.

 

“Unrestricted Cash” means Investments of the Borrowers and their Unrestricted
Subsidiaries described in Section 9.05(c), Section 9.05(d), Section 9.05(e) and
Section 9.05(f) which are subject to no Liens other than Liens in favor of the
Lenders, the Second Lien Lender and Secured Swap Providers.

 

 “Unrestricted Subsidiary” means (a) SN Midstream, LLC, a Delaware limited
liability company and (b) each other Subsidiary of a Co-Borrower that is
designated by the Board of Directors of such Co-Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors of Sanchez, but
only to the extent that such Subsidiary:

 

(1)                                 has no Debt other than Debt which is
non-recourse to such Co-Borrower;

 

(2)                                 is not party to any agreement, contract,
arrangement or understanding with any Co-Borrower or any Restricted Subsidiary
of such Co-Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to such Co-Borrower or such
Restricted Subsidiary than those that might be obtained at the time (or might
have been obtained at the time such agreement, contract, arrangement or
understanding was entered into) from Persons who are not Affiliates of such
Co-Borrower;

 

(3)                                 is a Person with respect to which neither
such Co-Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (a) to subscribe for additional Equity Interests or (b) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and

 

(4)                                 has not guaranteed or otherwise directly or
indirectly provided credit support for any Debt of such Co-Borrower or any of
its Restricted Subsidiaries.

 

35

--------------------------------------------------------------------------------


 

Any designation of a Subsidiary of a Co-Borrower as an Unrestricted Subsidiary
shall be made in an officer’s certificate delivered to the Administrative Agent
and containing a certification that such designation is in compliance with the
terms of this definition.  If, at any time, any Unrestricted Subsidiary would
fail to meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and the other Loan Documents any Debt of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary of such Co-Borrower as of such date and any
Lien on the assets of such Subsidiary will be deemed to be incurred as of such
date and, if such Debt is not permitted to be incurred pursuant to Section 9.02
hereof, or such Lien is not permitted to be incurred as of such date pursuant to
Section 9.03 hereof, then in either case, the Borrowers will be in default of
the relevant covenant.

 

“Unrestricted Subsidiary Maximum Cash Investment Amount” at any time means the
amount equal to (A) $10,000,000, plus (B) the aggregate amount of dividends and
other distributions received by the Borrowers and the Restricted Subsidiaries in
cash from Unrestricted Subsidiaries after the Effective Date and to and
including such time, minus (C) the aggregate amount drawn under Letters of
Credit issued pursuant to Section 9.05(l) which have been drawn and for which
the Borrowers have not then been reimbursed by the Persons whose Debt or
obligations were supported by such Letters of Credit.

 

“U.S.” means the United States of America.

 

“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(e)(ii)(1)(C).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by a Co-Borrower or one or
more of the Wholly-Owned Subsidiaries or by a Co-Borrower and one or more of the
Wholly-Owned Subsidiaries.

 

Section 1.03                            Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”.

 

Section 1.04                            Terms Generally; Rules of Construction. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the

 

36

--------------------------------------------------------------------------------


 

words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

Section 1.05                            Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrowers’ independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Borrowers and the Required Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants contained herein is computed such that all such
computations shall be conducted utilizing financial information presented
consistently with prior periods.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                            Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrowers
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the total Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, repay and reborrow the Loans.

 

Section 2.02                            Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments except that,
contemporaneously with the amendment and restatement of the Original Credit
Agreement pursuant to this Agreement, each Lender whose previously funded Loans
are less than its Applicable Percentage of Loans shall remit to the
Administrative Agent for the benefit of the other Lenders entitled thereto an
amount equal to such deficiency (which remittance shall be referred to as a
“True-Up Loan” and shall constitute a Loan for purposes of this Agreement;
provided that for purposes of determining whether the condition specified in
Section 2.01(b) has been satisfied, the amount of such True-Up Loan shall be
deemed to be zero) which shall, notwithstanding anything to the contrary in
Section 4.01 or otherwise in this Agreement, be allocated to the other Lenders
entitled thereto by the Administrative Agent and constitute a repayment of the
Loans of such other Lenders.  The failure of any Lender to make

 

37

--------------------------------------------------------------------------------


 

any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrowers may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount of $1,000,000
or a whole multiple of $100,000 in excess thereof; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrowers shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                                 Notes.  Any Lender may request that Loans
made by it be evidenced by a single promissory note.  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed.  If any Lender’s Maximum Credit Amount increases
or decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b)
or otherwise), the Borrowers shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to the order of
any Lender who requested a Note hereunder in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed, and such Lender agrees to promptly thereafter return
the previously issued Note held by such Lender marked canceled or otherwise
similarly defaced.  The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender that receives a Note, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrowers’
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

 

38

--------------------------------------------------------------------------------


 

Section 2.03                            Requests for Borrowings.  To request a
Borrowing, any of the Borrowers shall notify the Administrative Agent of such
request by telephone, email or facsimile request or by delivery of a written
Borrowing Request in substantially the form of Exhibit B (each such signed
request in the form of Exhibit B, a “written Borrowing Request”):  (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Houston, Texas time, one
Business Day before the date of the proposed Borrowing.  Each telephonic, email
or facsimile request not evidenced by a written Borrowing Request shall be
confirmed promptly by delivery to the Administrative Agent of a Borrowing
Request signed by an authorized officer of each Co-Borrower whose name and
specimen signature are set forth on the certificate delivered pursuant to
Section 6.01(b) (or any subsequent certificate delivered to Administrative
Agent) which may be delivered by hand, by courier service, by scanned pdf, or by
facsimile.    Each such telephonic, email, facsimile and written Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount equal to the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base, the
current total Credit Exposures (without regard to the requested Borrowing) and
the pro forma total Credit Exposures (giving effect to the requested Borrowing);
and

 

(vi)                              the location and number of the Borrowers’
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  Each
Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures to exceed the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base.  Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

39

--------------------------------------------------------------------------------


 

Section 2.04                            Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrowers may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrowers shall notify the
Administrative Agent of such election by telephone or by a written Interest
Election Request in substantially the form of Exhibit C signed by an authorized
officer of each Co-Borrower whose name and specimen signature are set forth on
the certificate delivered pursuant to Section 6.01(b) (or any subsequent
certificate delivered to Administrative Agent) (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

40

--------------------------------------------------------------------------------


 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrowers fail to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be deemed to have requested an ABR Borrowing)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.05                            Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Houston, Texas time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrowers in the amount so received, in like funds, to an
account of a Co- Borrower maintained either with a Lender or a non-Lender in
Houston, Texas and designated by the relevant Co-Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank that made such LC Disbursement;
provided further that if such account is maintained with a non-Lender, such
non-Lender shall have entered into an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and each
Co-Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.06                            Changes in the Aggregate Maximum Credit
Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum

 

41

--------------------------------------------------------------------------------


 

Credit Amounts or the Borrowing Base is terminated or reduced to zero, then, at
the option of the Administrative Agent, the Commitments shall terminate on the
effective date of such termination or reduction.  Notwithstanding the foregoing,
the parties hereto hereby agree that this Agreement shall not be terminated
until all Obligations are paid and performed in full.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrowers may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(1) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less than $1,000,000 or $5,000,000, the entire Aggregate Maximum Credit Amount)
and (2) the Borrowers shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Credit Exposures would exceed the
total Commitments.

 

(ii)                                  The Borrowers shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrowers pursuant to this
Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the
Aggregate Maximum Credit Amounts shall be permanent and may not be reinstated. 
Each reduction of the Aggregate Maximum Credit Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

Section 2.07                            Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be One Hundred Seventy-Five Million
and No/100 Dollars ($175,000,000); provided if the total value of Oil and Gas
Properties intended to be acquired in the Eagle Ford Acquisition and not
acquired (whether due to title defects, environmental issues, preferential
purchase rights, casualty loss or otherwise) is greater than $10,000,000 (as
evaluated in the Eagle Ford Acquisition Reserve Report), the Administrative
Agent may, by written notice to the Borrowers and the Lenders, reduce the
initial Borrowing Base to reflect the exclusion of such Oil and Gas Properties. 
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(b)(v), Section 8.13(c),
Section 9.02(b)(ii), Section 9.02(b)(iv), Section 9.02(b)(v) or Section 9.11.

 

(b)                                 Scheduled and Interim Redeterminations.

 

(i)                                     The Borrowing Base shall be redetermined
quarterly in accordance with this Section 2.07(b)(i) (a “Scheduled Quarterly
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrowers, the Administrative
Agent, the Issuing Bank and the Lenders

 

42

--------------------------------------------------------------------------------


 

on or before October 1, 2013, January 1, 2014 and April 1, 2014  beginning
October 1, 2013 or, in each case, such date promptly thereafter as reasonably
practicable based on the engineering and other information available to the
Lenders.

 

(ii)                                  The Borrowing Base shall be redetermined
semi-annually in accordance with this Section 2.07(b)(ii) (a “Scheduled
Semi-Annual Redetermination”; the Scheduled Semi-Annual Redeterminations and
Scheduled Quarterly Redetermination each a “Scheduled Redetermination” and
collectively, the “Scheduled Redeterminations”), and, subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders on or before April 1st and October 1st of each year beginning October 1,
2014 or, in each case, such date promptly thereafter as reasonably practicable
based on the engineering and other information available to the Lenders.

 

(iii)                               In addition, the Borrowers may by notifying
the Administrative Agent thereof, and the Administrative Agent may, at the
direction of the Required Lenders, by notifying the Borrowers thereof, each
elect to cause the Borrowing Base to be redetermined once between each Scheduled
Quarterly Redetermination and twice between the last Scheduled Quarterly
Redetermination and the first Scheduled Semi-Annual Redetermination and between
successive Scheduled Redeterminations thereafter (each such redetermination
between Scheduled Redeterminations, together with any redetermination described
Section 2.07(b)(iv), an “Interim Redetermination”) in accordance with this
Section 2.07.

 

(iv)                              In addition to any Interim Redetermination
described in Section 2.07(b)(iii), if at any time the aggregate value of Oil and
Gas Properties sold or disposed of pursuant to Section 9.11(e)(4), together with
Borrowing Base value (as determined by the Administrative Agent in its
reasonable judgment) of Swap Agreements in respect of commodities Liquidated, in
any period between redeterminations of the Borrowing Base, exceeds five percent
(5%) of the proved developed Oil and Gas Properties included in the most
recently delivered Reserve Report, then the Borrowing Base shall be
automatically reduced, effective immediately upon such sale, disposition or Swap
Liquidation by an amount equal to the Borrowing Base value (as determined by the
Administrative Agent in its reasonable judgment) of such Oil and Gas Properties
sold or disposed of and Swap Agreements in respect of commodities Liquidated and
such new Borrowing Base shall be effective and applicable to the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders until the next
redetermination or modification of the Borrowing Base pursuant to this
Agreement; provided that for purposes of this Section 2.07(b)(iv), a Swap
Agreement shall not be deemed to have been Liquidated if, (x) such Swap
Agreement is novated from the existing counterparty to an Approved Counterparty,
with a Borrower or the applicable Loan Party being the “remaining party” for
purposes of such novation, or (y) upon its termination, it is replaced, in a
substantially contemporaneous transaction, with one or more Swap Agreements with
approximately the same mark-to-market value and without cash payments to any
Loan Party in connection therewith.  Such decrease in the Borrowing Base shall
occur without any vote of Lenders or action by Administrative Agent.  Upon any
such redetermination, the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrowers and the Lenders.

 

(v)                                 In addition to the Scheduled
Redeterminations and Interim Redeterminations, the Borrowing Base shall be
automatically reduced by the related Issuance Related Borrowing Base Adjustment
Amount upon each of (w) any increase in the principal amount of the Second Lien
Loan over $50,000,000, (x) the funding of the Bridge Loan, (y) the issuance of
Debt in connection with the Bridge Securities and Takeout Loan and (z) the
issuance of Senior Unsecured Notes.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  upon receipt by the
Administrative Agent of (1) the Reserve Report and the certificate required to
be delivered by the Borrowers, in the case of a Scheduled Redetermination,
pursuant to Section 8.12(a) and (c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and (c), and (2) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.  In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall notify the
Borrowers and the Lenders of the Proposed Borrowing Base (the “Proposed
Borrowing Base Notice”):

 

(1)                                 in the case of a Scheduled Redetermination
(A) if the Administrative Agent shall have received the Engineering Reports and
other information required to be delivered by the Borrowers pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on or before the
March 15th and September 15th of such year following the date of delivery (and
on or before December 1, 2013 in the case of the Reserve Report required to be
delivered by November 15, 2013) or (B) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrowers
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports and other information from the Borrowers and have had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.07(c)(i), and in any event within fifteen (15) days after the
Administrative Agent has received the required Engineering Reports; and

 

44

--------------------------------------------------------------------------------


 

(2)                                 in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Lenders as provided in this Section 2.07(c)(iii) and
any Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect must be approved or be deemed to have been approved by the
Administrative Agent and the Required Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Administrative Agent and Required Lenders, in the case of a Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect, have
approved or deemed to have approved, as aforesaid, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved or been deemed
to have approved, as aforesaid, then the Administrative Agent shall (1) notify
the Borrowers of the Proposed Borrowing Base and which Lenders have not approved
or been deemed to have approved of the Proposed Borrowing Base and (2) poll the
Lenders to ascertain the highest Borrowing Base then acceptable to a number of
Lenders sufficient to constitute the Required Lenders for purposes of this
Section 2.07 and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by all of the Lenders or the Required Lenders, as applicable, pursuant
to Section 2.07(c)(iii), the Administrative Agent shall notify the Borrowers and
the Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (1) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrowers pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the April 1st
or October 1st, as applicable, following such notice (and on January 1, 2014, in
the case of the Reserve Report required to be delivered by November 15, 2013),
or (2) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrowers pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

45

--------------------------------------------------------------------------------


 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c) or Section 9.11,
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrowers.

 

Section 2.08                            Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the Issuing Bank to issue
Letters of Credit in dollars for its own account or for the account of any of
its Restricted Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrowers shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice: (i) requesting the issuance of a Letter of
Credit or identifying the outstanding Letter of Credit to be amended, renewed or
extended; (ii) specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day); (iii) specifying the date on which such Letter
of Credit is to expire (which shall comply with Section 2.08(c));
(iv) specifying the amount of such Letter of Credit; (v) specifying the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit; and
(vi) specifying the amount of the then effective Borrowing Base, the current
total Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Credit Exposures (giving effect to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit).  If requested by the Issuing Bank, the Borrowers shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and with respect to each notice provided
by the Borrowers above and any issuance, amendment, renewal or extension of each
Letter of Credit, the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (1) the LC
Exposure shall not exceed the LC Commitment and (2) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts and the then effective Borrowing Base).

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of

 

46

--------------------------------------------------------------------------------


 

Credit (or, in the case of any renewal, which renewal may be provided for in the
initial Letter of Credit, or extension thereof, one year after such renewal or
extension) and (ii) the date that is twenty (20) Business Days prior to the
Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to an existing Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank that
issues such Letter of Credit or the Lenders, the Issuing Bank hereby grants to
each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in Section 2.08(e) (but giving effect to the proviso in
the first sentence thereof), or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section 2.08(d)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse such LC Disbursement by paying the Issuing Bank, through the
Administrative Agent, an amount equal to such LC Disbursement (i) not later than
2:00 p.m., Houston, Texas time, on the date such LC Disbursement is made, if the
Borrowers shall have received notice of such LC Disbursement prior to 12:00
noon, Houston Texas time, on such date (provided it shall not be an Event of
Default if the Borrowers fail to reimburse such LC Disbursement pursuant to this
clause (i) if such LC Disbursement is reimbursed on the first Business Day
immediately following the day that the Borrowers received notice of such LC
Disbursement), or (ii) not later than 12:00 noon, Houston, Texas time, on the
first Business Day immediately following the day that the Borrowers received
such notice, if such notice in not received prior to 12:00 noon on the date such
LC Disbursement was made.  If the Borrowers fail to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrowers, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrowers pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement

 

47

--------------------------------------------------------------------------------


 

shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in Section 2.08(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrowers by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

48

--------------------------------------------------------------------------------


 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, until the Borrowers shall have reimbursed the
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement, at the rate per
annum then applicable to ABR Loans.  Interest accrued pursuant to this Section
2.08(h) shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to Section
2.08(d) to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  The
Issuing Bank may be replaced or resign at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such resignation or replacement of the Issuing Bank.  At the time any such
resignation or replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of the Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrowers receive notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(j), or (ii) the Borrowers are required
to pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then the Borrowers
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon to
the extent not otherwise included in such payment; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers or any Restricted Subsidiary described in Section 10.01(g) or Section
10.01(h).  The Borrowers hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any

 

49

--------------------------------------------------------------------------------


 

substitutions and replacements therefor.  The Borrowers’ obligation to deposit
amounts pursuant to this Section 2.08(j) shall be absolute and unconditional,
without regard to whether any beneficiary of any such Letter of Credit has
attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the Borrowers or any of their Subsidiaries may now or
hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrowers’ obligations under this Agreement and the other
Loan Documents in a “securities account” (within the meaning of Article 8 of the
UCC) over which the Administrative Agent shall have “control” (within the
meaning of the UCC).  Notwithstanding the foregoing, the Borrowers may direct
the Administrative Agent and the “securities intermediary” (within the meaning
of the UCC) to invest amounts credited to the securities account, at the
Borrowers’ risk and expense, in Investments described in Section 9.05(d) through
(g).  Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, the Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrowers under this Agreement or
the other Loan Documents.  If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
and the Borrowers are not otherwise required to pay to the Administrative Agent
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), then such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three (3) Business Days
after all Events of Default have been cured or waived.

 

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                            Repayment of Loans.

 

Each Co-Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.

 

Section 3.02                            Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Post-Default Rate.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrowers hereunder or under any other Loan Document is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (i) in the event of any repayment or
prepayment of any Loan (other than an optional prepayment of an ABR Loan prior
to the Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (ii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                            Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

51

--------------------------------------------------------------------------------


 

Section 3.04                            Prepayments.

 

(a)                                 Optional Prepayments.  The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b). 
Partial optional prepayments pursuant to this Section 3.04 shall be in an
aggregate principal amount of $250,000 or any whole multiple of $50,000 in
excess thereof.

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrowers shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time, three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the
Business Day of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon any adjustments to the Borrowing
Base pursuant to Section 2.07(b)(iv), Section 9.02(b)(i), Section 9.02(b)(ii),
Section 9.02(b)(iv), Section 9.02(b)(v) or Section 9.11, if the total Credit
Exposures exceeds the Borrowing Base as adjusted, then the Borrowers shall (A)
prepay the Borrowings in an aggregate principal amount equal to such excess, and
(B) if any excess remains after prepaying all of the Borrowings as a result of
an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j).  The Borrowers shall be obligated to make such prepayment and/or
deposit of cash collateral on the date it receives cash proceeds as a result of
such disposition or such incurrence of Debt; provided that all payments required
to be made pursuant to this Section 3.04(c)(i) must be made on or prior to the
Termination Date.

 

(ii)                                  If, after giving effect to any termination
or reduction of the Aggregate Maximum Credit Amounts pursuant to Section
2.06(b), the total Credit Exposures exceeds the total Commitments, then the
Borrowers shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j).

 

(iii)                               Upon any redetermination of or adjustment to
the amount of the Borrowing Base in accordance with Section 2.07 (other than
Section 2.07(b)(iv)) or Section 8.13(c), if the total Credit Exposures exceeds
the redetermined or adjusted Borrowing Base, then the Borrowers shall, within
ten (10) days after written notice is

 

52

--------------------------------------------------------------------------------


 

received from the Agent that the total Credit Exposure exceeds the redetermined
or adjusted Borrowing Base (the amount of such excess, a “Borrowing Base
Deficiency”), notify Administrative Agent of its decision (the date of such
notice, the “Prepayment Decision Notice Date”) to do any (or any combination) of
the following which will result in the Borrowing Base Deficiency being
eliminated in the applicable time frame(s): (A) prepay Borrowings (i) in a lump
sum on or before the date which is twenty (20) days after the Prepayment
Decision Notice Date, or (ii) in five (5) equal monthly payments beginning on
the one month anniversary of the Prepayment Decision Notice Date and continuing
on the corresponding day of the four following months, and in any case, if any
Borrowing Base Deficiency remains after prepaying all of the Borrowings as a
result of an LC Exposure, deposit with the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(j), and/or (B) within ninety (90) days of the Prepayment
Decision Notice Date, pledge additional Collateral acceptable to the Lenders to
the Administrative Agent for the benefit of the Lenders, which Collateral shall
be sufficient in Administrative Agent’s opinion to increase the Borrowing Base
and eliminate the Borrowing Base Deficiency.

 

(iv)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied to outstanding Borrowings first, ratably to any
ABR Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied ratably to the Loans included in the
prepaid Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                            Fees.

 

(a)                                 Commitment Fees.  The Borrowers agree to pay
to the Administrative Agent for the account of each Lender, ratably in
accordance with its Applicable Percentage, a commitment fee, which shall accrue
at the applicable Commitment Fee Rate on the average daily amount of the unused
amount of the Borrowing Base during the period from and including the date of
this Agreement to but excluding the Termination Date.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would cause interest to
accrue at a rate in excess of the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and

 

53

--------------------------------------------------------------------------------


 

shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrowers agree
to pay (i) to the Administrative Agent, for the account of each Lender, ratably
in accordance with its Applicable Percentage, an annual Letter of Credit fee on
the aggregate LC Exposure, which shall accrue at the Letter of Credit Fee Rate
and be payable in arrears on the Termination Date and the last day of each
calendar quarter, (ii) to the Issuing Bank, for its own account, a fronting fee
equal to the greater of (a) $500 or 0.175% of the face amount of each
outstanding Letter of Credit and (iii) to the Issuing Bank, for its own account,
its standard and customary fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit issued by such Issuing Bank or processing
of drawings thereunder, which shall be payable upon issuance and upon any
renewal of such Letter of Credit.  Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after demand. 
All Letter of Credit fees and fronting fees (as set forth herein or in the Fee
Letter) shall be computed on the basis of a year of 360 days, unless such
computation would cause interest to accrue at a rate in excess of the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrowers
agree to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times specified in the Fee Letter, or otherwise
separately agreed upon between the Borrowers and the Administrative Agent.

 

(d)                                 SN Cotulla and the Fee Letter.  SN Cotulla
agrees to be bound by the Fee Letter as if an addressee thereof signatory
thereto as an accepting party.

 

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 

Section 4.01                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrowers.  The Borrowers
shall make each payment required to be made by the Borrowers hereunder (whether
of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, Houston, Texas time, on the date when due, in dollars that
constitute immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim.  Fees, once paid, shall not be refundable under any
circumstances absent manifest error (e.g., as a result of a clerical mistake). 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments

 

54

--------------------------------------------------------------------------------


 

received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If the
Administrative Agent or any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
4.01(c) shall not be construed to apply to any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply).  The Borrowers consent to the foregoing and agree, to the extent they
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(d)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(a), 2.08(d) or (e), 4.02 or
12.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i)apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii)hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of

 

55

--------------------------------------------------------------------------------


 

such Lender under such Sections; in the case of each of (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.

 

Section 4.02                            Presumption of Payment by the
Borrowers.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

Section 4.03                            Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), 2.08(d) or (e), 4.02 or 12.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (a) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (b) hold any such amounts in a segregated account as cash collateral for,
and application to, any future funding obligations of such Lender under such
Sections; in the case of each of (a) and (b) above, in any order as determined
by the Administrative Agent in its discretion.

 

Section 4.04                            Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrowers unto and in favor of the
Administrative Agent for the benefit of (i) the Lenders and (ii) the Secured
Swap Providers, of all of the Borrowers’ interest in and to production and all
proceeds attributable thereto that may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders (including, without limitation, the sending of a Transfer Letter
to the purchaser or purchasers of such production), but the Lenders will instead
permit such proceeds to be paid to the Borrowers and their Restricted
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrowers and/or such Restricted Subsidiaries.  Upon the expiration or
termination of the Commitments and the payment in full of the Obligations, the
Administrative Agent shall, at the expense of the Borrowers, execute and deliver
such documentation as any Co-Borrower shall reasonably request to re-convey to
the relevant Co-Borrower or Guarantor any property purportedly conveyed to the
Administrative Agent under the Security Instruments.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY; DEFAULTING LENDERS

 

Section 5.01         Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and reasonably detailed calculations therefor shall be
delivered to the Borrowers and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01

 

57

--------------------------------------------------------------------------------


 

shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 5.01 for any
increased costs or reductions incurred more than ninety (90) days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 5.04(b), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 and reasonably detailed calculations therefor
shall be delivered to the Borrowers and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

Section 5.03         Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

58

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrowers.  The Borrowers shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrowers and shall be conclusive absent
manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.

 

(i)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Co-Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate.

 

(ii)           Without limiting the generality of the foregoing:

 

(1)           any Foreign Lender shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y)

 

59

--------------------------------------------------------------------------------


 

with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)           executed originals of IRS Form W-8ECI;

 

(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Co-Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner.

 

(2)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(f)            FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(f), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)           U.S. Lenders.  Any Lender that is a U.S. Person shall deliver to
the Borrowers and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

(h)           Certifications.  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.

 

(i)            Tax Refunds.  If the Administrative Agent or a Lender determines,
in its reasonable discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrowers or any other Person.

 

Section 5.04         Mitigation Obligations.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

61

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender becomes a Defaulting Lender, or
(iv) any Lender has not approved (or is not deemed to have approved) an increase
in the Borrowing Base proposed by the Administrative Agent pursuant to
Section 2.07(c)(iii), then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, (1) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (2) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (3) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such  assignment
and delegation cease to apply.

 

Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrowers and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrowers and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

Section 5.06         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05;

 

(b)           the Maximum Credit Amount and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all

 

62

--------------------------------------------------------------------------------


 

Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of such LC Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Maximum Credit Amounts and (y) the conditions set forth in Section 6.02 are
satisfied at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any Letter of Credit fees for the account of such
Defaulting Lender pursuant to Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.05 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 5.06(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

 

(d)           so long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 5.06(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 5.06(c)(i) (and Defaulting Lenders shall not participate therein); and

 

(e)           In the event that the Administrative Agent, the Borrowers and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such

 

63

--------------------------------------------------------------------------------


 

Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01         Conditions to Effectiveness.  The amendment and restatement
of the Original Credit Agreement and the obligation of each Lender to make Loans
(including, without limitation, the True-Up Loans, if any) shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

 

(a)           Satisfactory evidence that (i) the Eagle Ford Acquisition has been
(or contemporaneously with the initial funding under this Agreement, will be)
consummated for a purchase price not to exceed $265,000,000 (subject to
adjustment as provided in the Eagle Ford PSA) consistent with the material terms
of the Eagle Ford PSA, with no material amendments or waivers not consented to
by the Arranger and (ii) any Liens (other than Liens permitted under
Section 9.03) on the Oil and Gas Properties acquired in the Eagle Ford
Acquisition shall have been or will be released contemporaneously with the
initial Loan hereunder. For purposes of satisfying the foregoing requirement,
Liens on Oil and Gas Properties acquired pursuant to the Eagle Ford Acquisition
shall be deemed released at such time as the relevant Person shall have executed
and delivered a release with respect thereto and counsel or agents to the
Administrative Agent shall be in the possession of such release for recording;

 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party setting forth
(i) resolutions of its Board of Directors with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of such Loan Party (y) who are authorized to sign the Loan Documents to
which such Loan Party is a party and (z) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws or other comparable organizational
documents of such Loan Party, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrowers to
the contrary;

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party;

 

(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date;

 

64

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party;

 

(f)            The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender that has requested a Note in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof;

 

(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments granting the Administrative
Agent a first priority Lien (subject to Excepted Liens) on (i) the Collateral
securing the Existing Credit Agreement, (ii) 100% of the Equity Interest in all
Domestic Subsidiaries (including Unrestricted Subsidiaries) and the Borrowers
(other than the Equity Interests of Sanchez), (iii) Oil and Gas Properties
representing at least eighty percent (80%) by value of the Engineered Value
(based on the Eagle Ford Acquisition Reserve Report) of the Oil and Gas
Properties acquired pursuant to the Eagle Ford Acquisition, and
(iv) substantially all other material personal property of the Loan Parties,
including operating equipment, accounts receivable, inventory, contract rights,
general intangibles and all products, proceeds and other interests relating to
the ownership, operation and/or production of oil and gas properties.  For
purposes of satisfying the foregoing requirement, properties acquired pursuant
to the Eagle Ford Acquisition shall be deemed mortgaged at such time as the
relevant Loan Party shall have executed and delivered a mortgage with respect
thereto and counsel or agents to the Administrative Agent shall be in the
possession of such mortgage for recording. Notwithstanding anything to the
contrary, Liens granted in the Collateral by any Loan Party shall not secure any
obligation in respect of any Excluded Swap Obligation;

 

(h)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to Administrative Agent, an opinion of Akin
Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties;

 

(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrowers evidencing that the Borrowers are carrying
insurance in accordance with Section 7.12;

 

(j)            The Administrative Agent shall have received a certificate of a
Responsible Officer of each Co-Borrower certifying that the Borrowers have
received all consents and approvals required by Section 7.03 or otherwise
necessary for the continued operations of the Loan Parties;

 

(k)           The Administrative Agent shall have received a copy of Sanchez’s
first quarter 2013 report on Form 10-Q filed with the SEC;

 

(l)            The Administrative Agent shall (i) be reasonably satisfied with
the title due diligence previously conducted by the Predecessor Administrative
Agent and Original Lenders as to the status of title to at least eighty percent
(80%) of the Oil and Gas Properties constituting Collateral prior to the
Effective Date and (ii) have received title information acceptable to
Administrative Agent setting forth the status of title to at least eighty
percent (80%) of the total

 

65

--------------------------------------------------------------------------------


 

value of the proved Oil and Gas Properties evaluated in the Eagle Ford
Acquisition Reserve Report;

 

(m)          The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrowers and their
Subsidiaries, including Oil and Gas Properties to be acquired in the Eagle Ford
Acquisition;

 

(n)           The Administrative Agent shall have received (i) the Initial
Reserve Report accompanied by a certificate covering the matters described in
Section 8.12(c) and (ii) the Eagle Ford Acquisition Reserve Report;

 

(o)           The Administrative Agent shall have received appropriate judgment,
tax, bankruptcy and UCC search certificates reflecting no prior judgment or
taxes are outstanding or unpaid by the Borrowers or Liens encumbering the
Properties of the Borrowers for each of the following jurisdictions: Louisiana,
Texas, and any other jurisdiction requested by the Administrative Agent; other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03;

 

(p)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of amendments to the Intercreditor Agreement to permit the
Transactions;

 

(q)           The Administrative Agent shall have received all documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act;

 

(r)            The Administrative Agent shall have received copies of the fully
executed Second Lien Loan Documents;

 

(s)           The Administrative Agent shall have received a copy of the fully
executed Undertaking to Pay Directly;

 

(t)            The Administrative Agent shall have received executed
counterparts of the Original Credit Agreement Assignments and Assumptions from
the Original Lenders;

 

(u)           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably request;

 

(v)           Administrative Agent, Arranger and the Lenders shall have received
all fees and other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder;

 

(w)          No default shall have occurred and be continuing under the Original
Credit Agreement or the Second Lien Loan Documents; and

 

(x)            The Effective Date shall have occurred on or before July 31,
2013.

 

66

--------------------------------------------------------------------------------


 

Section 6.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder;

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Borrowing Base Deficiency shall have
occurred and be continuing;

 

(c)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or condition that has or could
reasonably be expected to have a Material Adverse Effect shall have occurred.
Notwithstanding the foregoing, only the absence of a Specified Material Adverse
Effect shall be a condition to the availability of Loans under this Agreement on
the Effective Date;

 

(d)           The representations and warranties of the Loan Parties set forth
in this Agreement and in the other Loan Documents, including regarding
litigation as set forth in Section 7.05, shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except, in each case, to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.  Notwithstanding the foregoing, the
only representations the accuracy of which shall be a condition to the
availability of Loans under this Agreement on the Effective Date shall be the
Eagle Ford PSA Representations and the Specified Representations.  The failure
of any representation or warranty with respect to the Borrowers or any of their
respective Subsidiaries (other than the Eagle Ford PSA Representations or the
Specified Representations) to be accurate on the Effective Date will not
constitute the failure of a condition precedent to the funding of the initial
Loan under this Agreement but will instead constitute a Default which may be
cured within a period of 10 days after the Effective Date and which will not in
and of itself constitute a failure of a condition precedent to funding;

 

(e)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document;

 

67

--------------------------------------------------------------------------------

 


 

(f)            The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable; and

 

(g)           In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens (subject only to
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof, but subject to the provisos at the end of such definition) on at least
eighty percent (80%) of the total value of the proved Oil and Gas Properties
evaluated in the initial Reserve Report and the Eagle Ford Acquisition Reserve
Report.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
Section 6.02(a) through (f).

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Each Co-Borrower represents and warrants to the Lenders that:

 

Section 7.01         Organization; Powers.  Each of the Borrowers and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.  Schedule 7.01 is an accurate corporate organizational chart of
Borrowers and their Subsidiaries and shows the ownership of all Equity Interests
in such Persons.

 

Section 7.02         Authority; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder or
member action (including, without limitation, any action required to be taken by
any class of directors of such Loan Party or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 7.03         Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
members, shareholders or any class of directors,

 

68

--------------------------------------------------------------------------------


 

whether interested or disinterested, of any Loan Party or any other Person), nor
is any such consent, approval, registration, filing or other action necessary
for the validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, except such as have been obtained or made
and are in full force and effect other than (i) the recording and filing of any
Security Instruments as required by the Loan Documents and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Co-Borrower or any Subsidiary
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Co-Borrower or any Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by any Co-Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of any Co-Borrower or any Subsidiary (other than the Liens created
by the Loan Documents).

 

Section 7.04         Financial Condition; No Material Adverse Change.

 

(a)           Sanchez has heretofore furnished to the Lenders its (i) audited
consolidated balance sheet and statement of income, stockholders equity and cash
flows as of and for the fiscal year ended December 31, 2012, all reported on by
BDO USA, LLP and (ii) unaudited consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2013, certified by a Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Sanchez and
its Consolidated Subsidiaries (including the other Co-Borrowers) as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements.

 

(b)           Since March 31, 2013, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrowers and their Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

 

(c)           Neither the Borrowers nor any of their respective Subsidiaries has
incurred, created, assumed or suffered to exist any Debt except as permitted by
Section 9.02.

 

Section 7.05         Litigation.

 

(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrowers, threatened in
writing against or affecting any Co-Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

69

--------------------------------------------------------------------------------


 

(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06         Environmental Matters.  Except as could not reasonably be
expected to have a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not be reasonably expected
to have a Material Adverse Effect), to the knowledge of Borrowers:

 

(a)           neither any Property of any Co-Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

 

(b)           no Property of any Co-Borrower or any Subsidiary nor the
operations currently conducted thereon or by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

(c)           all Environmental Permits, if any, required to be obtained or
filed in connection with the operation or use of any and all Property of each
Co-Borrower and each Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
each Co-Borrower and each Subsidiary are in compliance with the terms and
conditions of all such Environmental Permits.

 

(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrowers or any Subsidiary have
in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

 

(e)           each Co-Borrower has taken all steps reasonably necessary to
determine and has determined that no oil, hazardous substances, solid waste or
oil and gas waste, have been disposed of or otherwise released and there has
been no threatened Release of any oil, hazardous substances, solid waste or oil
and gas waste on or to any Property of such Co-Borrower or any Subsidiary except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

 

(f)            to the extent applicable, all Property of the Borrowers and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrowers do not have any reason to believe that
such Property, to the extent subject to the

 

70

--------------------------------------------------------------------------------


 

OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement.

 

(g)           neither the Borrowers nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 7.07         Compliance with the Laws and Agreements; No Defaults. 
Except as could not be reasonably be expected to have a Material Adverse Effect:

 

(a)           Each of the Co-Borrowers and each Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations (other than Environmental Permits) necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect;

 

(b)           Neither the Borrowers nor any Subsidiary are in default nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrowers or a Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrowers or any Subsidiary or any of their Properties is bound; and

 

(c)           No Default has occurred and is continuing.

 

Section 7.08         Investment Company Act.  Neither the Borrowers nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act.

 

Section 7.09         Taxes.  Each of the Borrowers and its respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrowers or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Borrowers and their Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrowers, adequate. 
No Tax Lien relating to Taxes described in the first sentence of this Section
7.09 has been filed and, to the knowledge of the Borrowers, no claim is being
asserted with respect to any such Tax or other such governmental charge.

 

Section 7.10         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions

 

71

--------------------------------------------------------------------------------


 

used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000.00 the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000.00 the fair market value of the assets of all such underfunded Plans.

 

Section 7.11         Disclosure; No Material Misstatements.  The Borrowers have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which they or any of their
Subsidiaries is subject, and all other matters known to them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of Borrowers, taken as a whole, none of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrowers or any Subsidiary to the Administrative Agent
or any Lender or any of their Affiliates in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  To the knowledge of Borrowers there is no fact
peculiar to the Borrowers or any Subsidiary which could reasonably be expected
to have a Material Adverse Effect or in the future is reasonably likely to have
a Material Adverse Effect and which has not been set forth in this Agreement or
the Loan Documents or the other documents, certificates and statements furnished
to the Administrative Agent or the Lenders by or on behalf of the Borrowers or
any Subsidiary prior to, or on, the date hereof in connection with the
transactions contemplated hereby.  There are no statements or conclusions known
to the Borrowers in the Eagle Ford Acquisition Reserve Report or any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in the Eagle Ford
Acquisition Reserve Report and each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrowers and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

 

Section 7.12         Insurance.  The Borrowers have, and have caused all their
respective Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrowers and their
respective Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such

 

72

--------------------------------------------------------------------------------


 

liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.

 

Section 7.13         Restriction on Liens.  Neither the Borrowers nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Obligations and
the Loan Documents.

 

Section 7.14         Subsidiaries.  Schedule 7.14 sets forth the name of, and
the ownership interest of each Co-Borrower in, each Subsidiary of such
Co-Borrower.  As of the Effective Date there are no Unrestricted Subsidiaries
other than SN Midstream, LLC, a Delaware limited liability company.

 

Section 7.15         Location of Business and Offices. The jurisdiction of
organization of each Co-Borrower other than SN Cotulla is Delaware; the
jurisdiction of organization of SN Cotulla is Texas; the names of the Borrowers
as listed in the public records of Delaware or Texas, as applicable, are Sanchez
Energy Corporation, SEP Holdings III, LLC, SN Marquis LLC and SN Cotulla Assets,
LLC; and the organizational identification number of the Borrowers (other than
SN Cotulla) in Delaware are 5027889, 5027789 and 5061848, respectively (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(j) in accordance with Section 12.01).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization and organizational identification number in
its jurisdiction of organization is stated on Schedule 7.14 (or as set forth in
a notice delivered pursuant to Section 8.01(j)).

 

Section 7.16         Properties; Titles, Etc.

 

(a)           Except as disclosed in Schedule 7.16, each of the Borrowers and
the Restricted Subsidiaries has good and defensible title to the proved Oil and
Gas Properties evaluated in the Eagle Ford Acquisition Reserve Report and most
recently delivered Reserve Report (excluding, to the extent this representation
and warranty is deemed to be made after the Effective Date, any such Oil and Gas
Properties sold or transferred in compliance with Section 9.11) and good title
to all its personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, each Co-Borrower or the Restricted Subsidiary specified as the owner owns
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the Eagle Ford Acquisition Reserve Report and most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate such Co-Borrower or such Restricted Subsidiary to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the Eagle Ford Acquisition Reserve Report and most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Restricted Subsidiary’s net
revenue interest in such Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Borrowers and the Subsidiaries are valid and subsisting, in
full force and effect, and there

 

73

--------------------------------------------------------------------------------


 

exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
agreement, which could reasonably be expected to result in a Material Adverse
Effect.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Borrowers and the Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrowers and their Subsidiaries to conduct their business in all material
respects in the same manner as its business has been conducted prior to the date
hereof.

 

(d)           All of the material Properties of the Borrowers and their
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

 

(e)           Each Co-Borrower and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by such Co-Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  Each Co-Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.17         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) to the knowledge of Borrowers,  none of the
wells comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by
Government Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties).  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by a
Co-Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by such
Co-Borrower or any of its Subsidiaries, in a manner consistent with such Co-

 

74

--------------------------------------------------------------------------------


 

Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 7.17 could not reasonably be
expect to have a Material Adverse Effect).

 

Section 7.18         Gas Imbalances, Prepayments.  As of the date hereof, except
as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require any Co-Borrower or any of the
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

Section 7.19         Marketing of Production.  Except for contracts listed and
in effect on the date hereof on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts each
Co-Borrower represents that it or its Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from such Co-Borrower’s or the
Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

 

Section 7.20         Swap Agreements.  Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrowers
pursuant to Section 8.01(d), sets forth, a true and complete list of all Swap
Agreements of the Borrowers and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 7.21         Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used to (i) refinance Debt existing
under the Original Credit Agreement, (ii) pay fees, commissions and expenses in
connection with the refinancing of the Debt existing under the Original Credit
Agreement, (iii) finance working capital requirements and other general
corporate purposes (including financing the Eagle Ford Acquisition, other
acquisitions and the development of the Borrowers’ and the other Loan Parties’
oil and gas assets and making Investments permitted under Section 9.05) but
repayment of the Second Lien Loan with proceeds of the Loans or Letters of
Credit is prohibited.  The Borrowers and their respective Subsidiaries are not
engaged principally, or as one of their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

 

Section 7.22         Solvency.  Before and after giving effect to the
Transactions, (a) the aggregate assets, at a fair valuation, of the Borrowers
and their Subsidiaries, taken as a whole, will exceed the aggregate debt of the
Borrowers on a consolidated basis, (b) none of the

 

75

--------------------------------------------------------------------------------


 

Borrowers nor any Subsidiary has incurred, or has intended to incur, debt beyond
its ability to pay such debt as such debt matures and (c) none of the Borrowers
nor any Subsidiary will have (nor will have any reason to believe that it will
have thereafter) unreasonably small capital for the conduct of its business as
such business is now conducted and is now proposed to be conducted following the
date hereof.  For purposes of this section, “debt” shall have the meaning given
such term under the U.S. Bankruptcy Code.

 

Section 7.23         Foreign Corrupt Practices.  Neither, the Borrowers nor any
of their Subsidiaries, nor any director, officer, agent, employee or Affiliate
of the Borrowers or any of their Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrowers,
their Subsidiaries and their respective Affiliates have conducted their business
in material compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

Section 7.24         Money Laundering.  The operations of the Borrowers and
their Subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements of
the money laundering laws, and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Borrowers or any of their Subsidiaries with respect to the money laundering laws
is pending or, to the best knowledge of the Borrowers, threatened.

 

Section 7.25         OFAC.  Neither the Borrowers nor any of their Subsidiaries,
nor any director, officer, agent, employee or Affiliate of the Borrowers or any
of their Subsidiaries is currently subject to any material U.S. sanctions
administered by OFAC, and the Borrowers will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

 

Section 7.26         Purchaser of Production.  Schedule 7.26 sets forth a
complete and correct list of all of the Persons that are purchasers of not less
than eighty-five percent (85%) of the production from the Mortgaged Properties
(or otherwise receiving Borrowers’ share of proceeds of such production), as of
the date hereof, together with their addresses and other relevant information.

 

Section 7.27         Eagle Ford Acquisition Representations. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
later of the Effective Date and the date of the first Borrowing on or after the
Effective Date that:

 

(a)           The copy of the Eagle Ford PSA previously delivered by Sanchez to
the Administrative Agent is true, accurate and complete and has not been
amended, modified or

 

76

--------------------------------------------------------------------------------


 

waived in any manner which would be material and adverse to the Lenders not
consented to by the Arranger.

 

(b)           The transactions contemplated by the Eagle Ford PSA (the “Eagle
Ford PSA Transactions”) to be entered into by Sanchez and/or SN Cotulla are
within such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder or member action (including,
without limitation, any action required to be taken by any class of directors of
such Loan Party or any other Person, whether interested or disinterested, in
order to ensure the due authorization of the Eagle Ford PSA Transactions).

 

(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is necessary to be
obtained or made by Sanchez or any of its Subsidiaries in connection with
Sanchez’s and/or SN Cotulla’s execution, delivery and performance of the Eagle
Ford PSA or the consummation by Sanchez and/or SN Cotulla of the Eagle Ford PSA
Transactions, except for (i) consents, approvals and governmental filings that
have been made or obtained and (ii) such governmental consents, qualifications
or filings as are customarily obtained or made following the transfer of
interests in oil and gas properties, except in each case where the failure to
obtain or take such actions, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrowers covenant and agree with the Lenders that:

 

Section 8.01         Financial Statements; Ratings Change; Other Information. 
The Borrowers will furnish to the Administrative Agent and each Lender:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than one hundred and
twenty (120) days after the end of each fiscal year of Sanchez, its audited
consolidated (and, if there are any Unrestricted Subsidiaries, consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or another firm of independent public accountants proposed by
Sanchez and approved by the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Sanchez and its Consolidated Subsidiaries (including
the other Borrowers) on a consolidated basis in accordance with GAAP
consistently applied.

 

77

--------------------------------------------------------------------------------

 


 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than forty-five (45)
days after the end of each fiscal quarters of each fiscal year of Sanchez, its
consolidated (and, if there are any Unrestricted Subsidiaries, consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Sanchez and its Consolidated
Subsidiaries (including the other Borrowers) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of each Co-Borrower in substantially the form
of Exhibit D hereto (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 8.13(b) and
Section 9.01 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 7.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.

 

(d)           Certificate of Financial Officer — Swap Agreements.  Concurrently
with the delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer of each Co-Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
such Co-Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value therefor, any new credit support agreements
relating thereto not listed on Schedule 7.20, any margin required or supplied
under any credit support document, and the counterparty to each such agreement.

 

(e)           Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(f)            Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter (except standard and customary correspondence)
submitted to any Co-Borrower or any of its Subsidiaries by independent
accountants in connection with any annual, interim or special audit made by them
of the books of such Co-Borrower or any such Subsidiary, and a copy of any
response by any Co-Borrower or any such Subsidiary, or the Board of Directors of
such Co-Borrower or any such Subsidiary, to such letter or report.

 

(g)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials

 

78

--------------------------------------------------------------------------------


 

filed by any Co-Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be.

 

(h)           Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
Persons purchasing Hydrocarbons from any Co-Borrower or any Subsidiary
accounting for at least eighty percent (80%) of the revenues resulting from the
sale of all Hydrocarbons in the one year period prior to the “as of” date of
such Reserve Report.

 

(i)            Notice of Casualty Events.  Prompt written notice, and in any
event within five (5) Business Days, of the occurrence of any Casualty Event or
the commencement of any action or proceeding that could reasonably be expected
to result in a Casualty Event.

 

(j)            Information Regarding the Loan Parties.  Prompt written notice
(and in any event within ten (10) Business Days prior thereto) of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify any
Co-Borrower in the conduct of its business or in the ownership of its
Properties, (ii) in any Loan Party’s identity or corporate structure or in the
jurisdiction in which such Loan Party is incorporated or formed, (iii) in any
Loan Party’s jurisdiction of organization or any Loan Party’s organizational
identification number in such jurisdiction of organization, and (iv) in any Loan
Party’s federal taxpayer identification number.

 

(k)           Production Report and Lease Operating Statements.  Within
forty-five (45) days after the end of each fiscal quarter, a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month, all certified by
a Responsible Officer of each Co-Borrower as presenting fairly in all respects
the information contained therein, and to the extent applicable, all based on
the actual lease operating statements for such Oil and Gas Properties.

 

(l)            Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to (i) the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organizational document of
any Co-Borrower or any Subsidiary, (ii) the Intercreditor Agreement or (iii) any
Second Lien Loan Documents.

 

(m)          Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrowers or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Section 8.02         Notices of Material Events.  Promptly, and in any event
within five (5) Business Days after any Responsible Officer of a Co-Borrower
obtains knowledge thereof, such Co-Borrower will furnish to the Administrative
Agent written notice of the following:

 

79

--------------------------------------------------------------------------------


 

(a)           the occurrence of any Default or any “Default” under and as
defined in the Second Lien Loan Documents;

 

(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against any Co-Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of such Co-Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

Section 8.03         Existence; Conduct of Business.  The Borrowers will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

 

Section 8.04         Payment of Obligations.  The Borrowers will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities of the
Borrowers and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and each Co-Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of any Co-Borrower or any Subsidiary.

 

Section 8.05         Performance of Obligations under Loan Documents.  The
Borrowers will pay the Loans and the Notes according to the reading, tenor and
effect thereof, and the Borrowers will, and will cause each Subsidiary to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

 

Section 8.06         Operation and Maintenance of Properties.  Each Co-Borrower,
at its own expense, will, and will cause each Subsidiary to:

 

80

--------------------------------------------------------------------------------


 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear and
economic obsolescence excepted), preserve, maintain and keep in good repair,
working order and efficiency (ordinary wear and tear and economic obsolescence
excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and obligations accruing under the leases or other agreements affecting
or pertaining to its Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties which are
necessary for the operation of their business and ownership of its Oil and Gas
Properties and other material Properties.

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

 

(f)            notwithstanding anything to the contrary in this Section 8.06, to
the extent any Co-Borrower or one of its Subsidiaries is not the operator of any
Property, such Co-Borrower shall not be obligated itself to perform or cause any
of its Subsidiaries to perform the covenants in this Section 8.06, but shall use
reasonable efforts to cause the operator to comply with this Section 8.06.

 

(g)           notwithstanding anything to the contrary in this Section 8.06, the
Borrowers and their Subsidiaries shall not be required to maintain any lease or
interest which is no longer capable of producing Hydrocarbons in paying
quantities.

 

Section 8.07         Insurance.  The Borrowers will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or

 

81

--------------------------------------------------------------------------------


 

provisions in said insurance policy or policies insuring any of the Collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 8.08         Books and Records; Inspection Rights.  The Borrowers will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrowers will, and will cause
each Subsidiary to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested on an individual and aggregate basis.

 

Section 8.09         Compliance with Laws.  The Borrowers will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to them or their Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 8.10         Environmental Matters.

 

(a)           The Borrowers shall at their sole expense: (i) comply, and shall
cause their Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise Release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrowers’ or
their Subsidiaries’ Properties or any other Property to the extent caused by any
Co-Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws, the disposal or Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all Environmental Permits,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of any Co-Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrowers’ or their Subsidiaries’ Properties, which failure
to commence and diligently prosecute to completion could reasonably be expected
to have a Material Adverse Effect; (v) conduct, and cause each Subsidiary to
conduct their respective operations and business in a manner that will not
expose any Property or Person to Hazardous Materials in circumstances that could
reasonably be

 

82

--------------------------------------------------------------------------------


 

expected to form the basis for a claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such reasonable procedures as may be necessary to assure that the
Borrowers’ and their Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.  To the extent that
the Borrowers or one of their Subsidiaries is not the operator of any Property,
the Borrowers shall use reasonable efforts to cause the operator to comply with
this Section 8.10(a).

 

(b)           The Borrowers will promptly, but in no event later than five
(5) Business Days of the occurrence of a triggering event, notify the
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against the Borrowers or their Subsidiaries or
their Properties of which the Borrowers have knowledge in connection with any
applicable Environmental Laws (excluding routine testing and corrective action)
if the Borrowers reasonably anticipate that such action could reasonably result
in a Material Adverse Effect.

 

(c)           The Borrowers will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any material acquisitions of producing Oil and Gas Properties
after the date hereof.

 

Section 8.11         Further Assurances.

 

(a)           Each Co-Borrower at its sole expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of such Co-Borrower or any
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

 

(b)           The Borrowers hereby authorize the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

83

--------------------------------------------------------------------------------


 

Section 8.12         Reserve Reports.

 

(a)

(i)            Before September 1, 2013, November 15, 2013, and March 1, 2014,
the Borrowers shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Borrowers and their
Subsidiaries as of the preceding June 30, 2013 (or July 1, 2013), in the case of
the Reserve Report required to be delivered by September 1, 2013, as of the
preceding September 30, 2013 (or October 1, 2013), in the case of the Reserve
Report required to be delivered by November 15, 2013, and as of the preceding
December 31, 2013 (or January 1, 2014), in the case of the Reserve Report
required to be delivered by March 1, 2014.  The Reserve Reports required to be
delivered on or before September 1, 2013 and March 1, 2014 shall be prepared by
one or more Approved Petroleum Engineers, and the Reserve Report required to be
delivered on or before November 15, 2013 shall be prepared by or under the
supervision of the chief engineer of the Borrowers.

 

(ii)           Commencing with the Reserve Report required to be delivered by
September 1, 2014 and thereafter semi-annually on each March 1st and
September 1st of each year, the Borrowers shall furnish to the Administrative
Agent and the Lenders a Reserve Report evaluating the Oil and Gas Properties of
the Borrowers and their Subsidiaries as of the immediately preceding
December 31st (or January 1st) and June 30th (or July 1st), as applicable.  The
Reserve Report required to be delivered on or before March 1st of each year
shall be prepared by one or more Approved Petroleum Engineers, and the Reserve
Report required to be delivered on or before September 1st of each year shall be
prepared by or under the supervision of the chief engineer of the Borrowers.

 

(iii)          For each Reserve Report prepared pursuant to clauses (i) and
(ii) above, the chief engineer of each Co-Borrower shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding  Reserve Report.

 

(b)           In the event of an Interim Redetermination, the Borrowers shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrowers who shall
certify such Reserve Report to be to be true and accurate and to have been
prepared in accordance with the procedures used in the most recently delivered
Reserve Report prepared by an Approved Petroleum Engineer.  For any Interim
Redetermination requested by the Administrative Agent or the Borrowers pursuant
to Section 2.07(b), the Borrowers shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than forty-five (45) days following the receipt of such request.

 

(c)           With the delivery of each Reserve Report, the Borrowers shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer from each Co-Borrower certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrowers or their Subsidiaries owns good and defensible title to the Oil and
Gas Properties evaluated in such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments in excess of the volume specified in
Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report

 

84

--------------------------------------------------------------------------------


 

which would require the Borrowers or any Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
the Borrowers’ and their Subsidiaries’ Oil and Gas Properties have been sold
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which certificate shall list all of its proved
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrowers could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Collateral and that
the Engineered Value of such Oil and Gas Properties represents at least eighty
percent (80%) (by value) of the proved Oil and Gas Properties of the Loan
Parties evaluated in the Reserve Report delivered to the Administrative Agent
most recently prior to the Reserve Report attached to such certificate.

 

Section 8.13         Title Information.

 

(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrowers will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered, satisfactory title information on at least
eighty percent  (80%) of the Engineered Value of the proved Oil and Gas
Properties evaluated by such Reserve Report.

 

(b)           If the Borrowers have provided title information for additional
Properties under Section 8.13(a), the Borrowers shall, within sixty (60) days of
notice from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Collateral which constitutes Oil and Gas Properties and with no title defects or
exceptions except for the Second Lien and Excepted Liens (other than Excepted
Liens described in clauses (e), (g) and (h) of such definition) having an
equivalent value or (iii) deliver title information in form and substance
acceptable to the Administrative Agent so that they shall have received,
together with title information previously delivered, satisfactory title
information on at least eighty percent (80%) of the value of the proved Oil and
Gas Properties evaluated by such Reserve Report.

 

(c)           If the Borrowers are unable to cure any title defect requested by
the Administrative Agent or Lenders to be cured within the 60-day period or the
Borrowers do not comply with the requirements to provide acceptable title
information covering eighty percent (80%) of the value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Required Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders.  To the extent that the Administrative Agent or the Required
Lenders are not satisfied with title to any Mortgaged

 

85

--------------------------------------------------------------------------------


 

Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the eighty percent (80%) requirement, and the
Administrative Agent may send a notice to the Borrowers and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrowers to be in compliance with the
requirement to provide acceptable title information on eighty percent (80%) of
the value of the proved Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.

 

Section 8.14         Additional Collateral.  In connection with each
redetermination of the Borrowing Base, the Borrowers shall review the Reserve
Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)) to ascertain whether the Mortgaged Properties represent at
least eighty percent (80%) of the Engineered Value of the proved Oil and Gas
Properties owned by Borrowers and the Restricted Subsidiaries and evaluated in
the most recently completed Reserve Report after giving effect to exploration
and production activities, acquisitions, dispositions and production.  In the
event that the Mortgaged Properties do not represent at least eighty percent
(80%) of such Engineered Value, then the Borrowers shall, and shall cause its
Restricted Subsidiaries to, grant, within thirty (30) days of delivery of the
certificate required under Section 8.12(c) to the Administrative Agent as
security for the Obligations a first-priority Lien interest (subject only to
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof, but subject to the provisos at the end of such definition)
on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least eighty percent (80%) of such Engineered
Value.  All such Liens will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

Section 8.15         ERISA Compliance.  In addition to and without limiting the
generality of Section 8.09, the Borrowers shall and shall cause each of their
respective Subsidiaries to (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all employee benefit plans (as defined in ERISA),
(b) not take any action or fail to take action the result of which could be
(i) a liability to the PBGC (other than liability for PBGC premiums) or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any material civil penalty under
ERISA or any tax under the Code, (d) operate each employee benefit plan in such
a manner that will not incur any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent such failure to comply could not
reasonably be expected to have Material Adverse Effect and (e) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan as may be reasonably requested by
the Administrative Agent.

 

Section 8.16         New Subsidiary Requirements.

 

(a) If either a Domestic Subsidiary that is not a Loan Party on the Effective
Date shall be formed or acquired and not be designated an Unrestricted
Subsidiary at the time such Domestic

 

86

--------------------------------------------------------------------------------


 

Subsidiary is formed or acquired, or an Unrestricted Subsidiary that is a
Domestic Subsidiary shall fail to satisfy the requirements of an Unrestricted
Subsidiary, then within 30 days after such event giving rise to a new Restricted
Subsidiary the relevant Co-Borrower shall cause to be delivered to the
Administrative Agent for the benefit of the Lenders, (i) a Guaranty and a
Joinder with respect to the Security Agreement executed by such Restricted
Subsidiary, (ii) all documents and instruments, including UCC Financing
Statements (Form UCC-1), required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under such Security Agreement and to include
the Equity Interests of such Domestic Subsidiary as additional Collateral
pledged by the owner thereof pursuant to the Security Agreement, (iii) UCC
searches, all dated within 15 days of the date of the Joinder and in form and
substance satisfactory to the Administrative Agent, and evidence reasonably
satisfactory to the Administrative Agent that any Liens indicated in such UCC
searches are Excepted Liens, the Second Lien or have been released, (iv) the
corporate resolutions or similar approval documents of such Restricted
Subsidiary approving the execution and delivery of the Joinder by such
Restricted Subsidiary, (v) the corporate resolutions or similar approval
documents of such Co-Borrower or other Loan Party approving the addition of the
Equity Interests in such Restricted Subsidiary to the collateral pledged under
the Security Agreement by such Co-Borrower or other Loan Party, and (vi) if
requested, a legal opinion acceptable to the Administrative Agent, opining
favorably on the execution, delivery and enforceability of the Joinder and
otherwise being in form and substance reasonably satisfactory to the
Administrative Agent; provided, that until the requirements of clauses
(i) through (vi) shall be met to the reasonable satisfaction of the
Administrative Agent, no Loan Party shall advance or contribute any amounts or
Property to such Domestic Subsidiary (other than minimum organizational costs
such as filing fees).

 

(b)           Within 30 days after the acquisition or formation of any Domestic
Subsidiary which is to be an Unrestricted Subsidiary by any Loan Party and prior
to such Loan Party’s advancing or contributing any amounts to or into such
Unrestricted Subsidiary (other than minimum organizational costs such as filing
fees), such Loan Party shall cause to be delivered to the Administrative Agent
for the benefit of the Lenders (i) the corporate resolutions or similar approval
documents of such Loan Party approving the addition of the Equity Interests in
such Unrestricted Subsidiary to the collateral pledged under the Security
Agreement by such Loan Party, (ii) a certificate certifying that such Subsidiary
meets the requirements set forth in the definition of “Unrestricted Subsidiary”,
and (iii) all documents and instruments, including UCC Financing Statements
(Form UCC-1), required by law or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create or perfect the Liens in the
Equity Interests of such Domestic Subsidiary as additional Collateral pledged by
the owner thereof pursuant to the Security Agreement; provided, that until the
requirements of clauses (i) through (iii) shall be met to the reasonable
satisfaction of the Administrative Agent, no Loan Party shall advance or
contribute any amounts or Property to such Domestic Subsidiary (other than
minimum organizational costs such as filing fees).

 

87

--------------------------------------------------------------------------------


 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrowers covenant and agree with the Lenders that:

 

Section 9.01         Financial Covenants.

 

(a)           Current Ratio.  The Borrowers will not permit, at any time, its
ratio of (i) consolidated current assets of the Borrowers and the Restricted
Subsidiaries (including the unused amount of the total Commitments, but
excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of the Borrowers and the Restricted Subsidiaries (excluding
outstanding Obligations hereunder and non-cash obligations under FAS 133) to be
less than 1.0 to 1.0.

 

(b)           Total Leverage Ratio.  The Borrowers will not permit, as of the
last day of any fiscal quarter, the ratio of (i) total Debt of the Borrowers and
the Restricted Subsidiaries as of such date minus Unrestricted Cash to
(ii) Consolidated EBITDA of the Borrowers and the Restricted Subsidiaries for
the Rolling Period ending on such day (or, in the case of any such Rolling
Period ending before June 30, 2014, Annualized Consolidated EBITDA for such
Rolling Period) to exceed 4.0 to 1.0.

 

Section 9.02         Debt.  The Borrowers will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

 

(a)           the Notes or other Obligations arising under the Loan Documents or
any guaranty of or suretyship arrangement for the Notes or other Obligations
arising under the Loan Documents;

 

(b)

 

(i)            Debt of Borrowers and their respective Subsidiaries with respect
to the Second Lien Loan; provided that (A) the principal amount outstanding
under Tranche A (as defined in the Second Lien Loan Documents) of the Second
Lien Loan, shall not, at any time, exceed $50,000,000 and (B) Borrowers shall
not borrow any funds under Tranche B (as defined in the Second Lien Loan
Documents) of the Second Lien Loan without the prior written consent of the
Administrative Agent and the Required Lenders (which consent shall not be
unreasonably withheld or delayed); provided the Borrowing Base shall be adjusted
as of the date the outstanding principal balance of the Second Lien Loan exceeds
$50,000,000 by the Issuance Related Borrowing Base Adjustment Amount and if the
total Credit Exposures exceeds the Borrowing Base as adjusted, the Borrowers
shall comply with Section 3.04(c)(i);

 

88

--------------------------------------------------------------------------------

 


 

(ii)           Debt of Sanchez and its Subsidiaries with respect to the Bridge
Loan; provided that (A) the principal amount outstanding under the Bridge Loan,
shall not, at any time, exceed $150,000,000, (B) the Bridge Loan is unsecured,
(C) the proceeds of the Bridge Loan are used to prepay first, the Second Lien
Loan in full, and second, to finance general corporate purposes including
financing the Acquisition and related transaction costs, (D) the Bridge Loan
will not be funded if at least $150,000,000 of Senior Unsecured Notes have been
issued and (E) the Borrowing Base shall be adjusted as of the date of the
funding of the Bridge Loan by the Issuance Related Borrowing Base Adjustment
Amount, if any, and if the total Credit Exposures exceeds the Borrowing Base as
adjusted, the Borrowers shall comply with Section 3.04(c)(i);

 

(iii)          Debt of Sanchez and its Subsidiaries in connection with the
extension of the maturity of the Bridge Loan by the issuance of loans (any such
extended maturity Bridge Loan, an “Extended Term Loan”) or Debt of Sanchez and
its Subsidiaries in connection with the refinancing of any Extended Term Loan by
the issuance of notes (the “Exchange Notes”) in exchange for such Extended Term
Loan, in each case in an equal principal amount as the Bridge Loan so extended
or the Extended Term Loan so exchanged, subject to the proviso that the Extended
Term Loan and the Exchange Notes shall also be senior unsecured Debt of Sanchez
and the other Loan Parties.

 

(iv)          Debt of Sanchez and its Subsidiaries with respect to the Bridge
Securities and Takeout Loan; provided that (A) the principal amount outstanding
under the Bridge Securities and Takeout Loan, shall not, at any time, exceed the
lesser of (a) if the Bridge Securities and Takeout Loan is issued in lieu of the
Bridge Loan, $150,000,000 and (b) the outstanding principal amount of the Bridge
Loan, if the Bridge Loan has been funded, (B) if secured, the Bridge Securities
and Takeout Loan is secured on a second lien basis to the Lien securing the
Notes and other Obligations, (C) the proceeds of the Bridge Securities and
Takeout Loan are used to prepay first, the Second Lien Loan in full, if then
outstanding, and second, to refinance the Bridge Loan and for general corporate
purposes and related transaction costs, (D) the Bridge Securities and Takeout
Loan will not be funded if at least $150,000,000 of Senior Unsecured Notes have
been issued and (E) if the Borrowing Base had not previously been adjusted in
connection with the Bridge Loan by the Issuance Related Borrowing Base
Adjustment Amount, the Borrowing Base shall be adjusted as of the date of the
funding of the Bridge Securities and Takeout Loan by the Issuance Related
Borrowing Base Adjustment Amount, if any, and if the total Credit Exposures
exceeds the Borrowing Base as adjusted, the Borrowers shall comply with
Section 3.04(c)(i);

 

(v)           Debt of Borrowers and their respective Subsidiaries with respect
to the Senior Unsecured Notes; provided that (A) the principal amount
outstanding under the Senior Unsecured Notes, shall not, at any time, exceed
$400,000,000, (B) the Senior Unsecured Notes are unsecured, (C) proceeds of the
Senior Notes are used to prepay the Second Lien Loan (if then outstanding) in
full or if no Second Lien Loan is then outstanding, to prepay the Bridge Loan in
full and to repay other Debt of the Borrowers and to finance general corporate
purposes including financing transaction costs, and (D) the Borrowing Base shall
be adjusted as of the date of the issuance of the Senior Unsecured Notes by the
Issuance Related Borrowing Base Adjustment Amount, if any,

 

89

--------------------------------------------------------------------------------


 

and if the total Credit Exposures exceeds the Borrowing Base as adjusted, the
Borrowers shall comply with Section 3.04(c)(i);

 

(c)           Debt of the Borrowers and their respective Subsidiaries existing
on the date hereof that is reflected in the Financial Statements and described
on Schedule 9.02;

 

(d)           Debt associated with worker’s compensation claims, performance,
bid, surety or similar bonds or surety obligations required by Governmental
Requirements or third parties, including, guarantees and obligations of the
Borrowers and their respective Subsidiaries with respect to letters of credit
supporting such obligations (in each case other than an obligation for money
borrowed), in connection with the operation of the Oil and Gas Properties in the
ordinary course of business;

 

(e)           intercompany Debt between any Co-Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by
Section 9.05; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than such Co-Borrower or one of its
Restricted Subsidiaries;

 

(f)            endorsements of negotiable instruments for collection in the
ordinary course of business;

 

(g)           Debt incurred in the ordinary course of Co-Borrower’s business in
connection with Swap Agreements provided they are permitted under Section 9.17
of this Agreement;

 

(h)           Debt in the form of guarantees and other Debt of the type
described in clause (g) of the definition of debt with respect to debt permitted
under this Section 9.02;

 

(i)            unsecured Debt not otherwise permitted by the foregoing clauses
of this Section 9.02; provided that the principal amount of such Debt shall not
exceed five percent (5%) of the Borrowing Base then in effect; and

 

(j)            refinancings, extension, renewals and refundings of Debt
permitted by this Section 9.02; provided the principal amount of such Debt does
not exceed the principal amount of the Debt being refinanced, extended, renewed
or refunded (plus all accrued interest on such Debt and the amount of all
expenses and premiums incurred in connection therewith).

 

Section 9.03         Liens.  The Borrowers will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the payment of any Obligations;

 

(b)           Liens securing the Second Lien Loan that are permitted by the
Intercreditor Agreement (the “Second Lien”);

 

(c)           Excepted Liens; and

 

(d)           Liens described on Schedule 9.03.

 

90

--------------------------------------------------------------------------------


 

Section 9.04         Dividends, Distributions and Redemptions.  The Borrowers
will not, and will not permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its Equity Interest holders or make any distribution of its Property
to its Equity Interest holders, except (a) Restricted Subsidiaries may declare
and pay dividends or distributions with respect to their Equity Interests
payable solely in additional Equity Interests (other than Disqualified Capital
Stock), (b) each Co-Borrower or Subsidiary of a Co-Borrower may make Restricted
Payments to any other Co-Borrower and to any Subsidiary of such Co-Borrower that
are Guarantors, (c) payments (including the netting of Equity Interests) in
connection with the satisfaction of employees’ (at any of the Borrowers,
Restricted Subsidiaries or Operator) tax withholding obligations pursuant to
employee benefit plans or outstanding awards (and payment of any requisite
amounts to appropriate Governmental Authorities) arising out of the sale of
employees’ vested stock in Sanchez, which payments are made, directly or
indirectly, from the proceeds of the sale of such vested stock (or, in the case
of such payments made on or before July 31, 2013, may be made with cash
available from any source and need not be made, directly or indirectly, from the
proceeds of the sale of such vested stock) and (d) Permitted Preferred Stock
Distributions; provided, Restricted Payments made under this Section 9.04, other
than (x) pursuant to clause (c) above and (y) Permitted Preferred Stock
Distributions comprised solely of common stock of Sanchez, may be made only so
long as no Default or Event of Default exists or will exist after giving effect
to such Restricted Payment.

 

Section 9.05         Investments, Loans and Advances.  The Borrowers will not,
and will not permit any Restricted Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)           Any Investment in (i) a Co-Borrower, (ii) any Restricted
Subsidiary, or (iii) any Unrestricted Subsidiary if, after giving effect to such
Investment, such Unrestricted Subsidiary becomes a Restricted Subsidiary and
complies with the requirements of Section 8.16;

 

(b)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05;

 

(c)           accounts receivable arising in the ordinary course of business;

 

(d)           direct obligations of the U.S. or any agency thereof, or
obligations guaranteed by the U.S. or any agency thereof, in each case maturing
within one year from the date of creation thereof;

 

(e)           commercial paper maturing within one year from the date of
creation thereof rated no lower than A1 or P1 by S&P or Moody’s;

 

(f)            deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the U.S. of any other bank or trust company which is organized
under the laws of the U.S. or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of

 

91

--------------------------------------------------------------------------------


 

no lower than A2 or P2, as such rating is set forth from time to time, by S&P or
Moody’s, respectively;

 

(g)           deposits in money market funds investing primarily in Investments
described in Section 9.05(d), Section 9.05(e) or Section 9.05(f);

 

(h)           any Investments received (i) in compromise or resolution of
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Borrowers or the Restricted Subsidiaries, including
(A) obligations of financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and (B) pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, (ii) in compromise or resolution of litigation,
arbitration or other disputes, or (iii) on account of any claim against, or an
interest in, any other Person (A) acquired in good faith in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of such
other Person or (B) as a result of a bona fide foreclosure by the Borrowers or
any of the Restricted Subsidiaries with respect to any claim against any other
Person;

 

(i)            any Investment consisting of extensions of credit including,
without limitation, accounts receivables or notes receivables arising from the
grant of trade credit or prepayments or similar transactions, if created or
acquired in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(j)            subject to the limits in Section 9.06, Investments in direct
ownership interests in additional Oil and Gas Properties, gas gathering,
processing and transportation systems and all other assets contemplated by the
permitted business of a Co-Borrower located within the geographic boundaries of
the U.S.;

 

(k)           entry into operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts
for the sale, transportation or exchange of oil and natural gas, unitization
agreements, pooling arrangements, area of mutual interest agreements, production
sharing agreements or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto, in each case made or entered into in
the ordinary course of the oil and gas business, excluding, however, Investments
in other Persons;

 

(l)            Letters of Credit issued hereunder to support Debt or other
obligations of any Unrestricted Subsidiary or any JV Entity in an aggregate face
amount at any time outstanding not exceeding the remainder of (i) the
Unrestricted Subsidiary Maximum Cash Investment Amount minus (ii) the aggregate
amount of Investments of cash in Unrestricted Subsidiaries pursuant to
Section 9.05(m); and

 

(m)          Investments in Unrestricted Subsidiaries (excluding letters of
credit to support Debt or other obligations of Unrestricted Subsidiaries and JV
Entities, which shall be permitted only to the extent permitted under
Section 9.05(l)) comprised of (i) Eligible Midstream Assets and (ii) cash in an
aggregate amount at any time outstanding not exceeding the remainder of (A)

 

92

--------------------------------------------------------------------------------


 

the Unrestricted Subsidiary Maximum Cash Investment Amount minus (B) the
aggregate face amount outstanding of Letters of Credit issued pursuant to
Section 9.05(l);

 

provided, however, that none of the foregoing shall involve the incurrence of
any Debt not permitted by Section 9.02.

 

Section 9.06         Nature of Business; International Operations.  The
Borrowers will not, and will not permit any Restricted Subsidiary to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company.  From and after the date hereof,
a Co-Borrower and its Restricted Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries or territorial waters of the U.S. and will not acquire or form any
Foreign Subsidiaries.

 

Section 9.07         Limitation on Leases.  The Borrowers will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by any Co-Borrower and the Restricted
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $1,000,000
in any period of twelve (12) consecutive calendar months during the life of such
leases.

 

Section 9.08         Proceeds of Notes/Loans.  The Borrowers will not permit the
Loans or the proceeds of the Loan to be used for any purpose other than those
permitted by Section 7.21.  Neither the Borrowers nor any Person acting on
behalf of the Borrowers has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in effect.  If requested by the Administrative Agent, the
Borrowers will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1 or
such other form referred to in Regulations U, T or X of the Board, as the case
may be.

 

Section 9.09         Sale or Discount of Receivables.  Except for receivables
obtained by the Borrowers or any Restricted Subsidiary out of the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrowers nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not a Co-Borrower any of its notes receivable or accounts
receivable.

 

Section 9.10         Mergers, Etc.  Neither the Borrowers nor any Restricted
Subsidiary will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person
(any such transaction, a “consolidation”); provided that (a) any Subsidiary may

 

93

--------------------------------------------------------------------------------


 

participate in a consolidation with a Co-Borrower (provided that a Co-Borrower
shall be the continuing or surviving corporation) or any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
Person) and (b) in the case of an Unrestricted Subsidiary merging into a
Co-Borrower, no Default or Event of Default shall result.

 

Section 9.11         Sale of Assets.  The Borrowers will not, and will not
permit any Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise
transfer any asset, including, without limitation, Property containing Proved
Reserves constituting a portion of the Borrowing Base or to issue or sell any
Equity Interests in a Co-Borrower or any of its Restricted Subsidiaries except
(i) an issuance or sale of Equity Interests in or Preferred Stock of Sanchez, in
each case whether as a Permitted Preferred Stock Distribution or otherwise and
without regard to whether or not there is any Default or Event of Default or
(ii) the following sales, assignments, farm-outs, conveyances and/or transfers;
provided, no Default or Event of Default exists or will exist after giving
effect to such sale, assignment, conveyance, farm-out or transfer:

 

(a)           a transfer of assets between or among Borrowers or a Co-Borrower
and its Restricted Subsidiaries;

 

(b)           an issuance or sale of Equity Interests in a Restricted Subsidiary
to a Co-Borrower or to another Restricted Subsidiary;

 

(c)           the sale, lease or other disposition of produced Hydrocarbons,
equipment, inventory, accounts receivable or other properties or assets in the
ordinary course of business, including, without limitation, any abandonment,
farm-in, farm-out, lease or sublease of any oil and gas properties or the
forfeiture or other disposition of such properties pursuant to standard form
operating agreements, in each case in the ordinary course of business in a
manner customary in the oil and gas business;

 

(d)           the sale or other disposition of cash or cash equivalents;

 

(e)           subject to the mandatory prepayment requirements in
Section 3.04(c), the sale or other disposition (including Casualty Events) of
any Oil and Gas Property or any interest therein or any Restricted Subsidiary
owning Oil and Gas Properties; provided that

 

(1)           Borrowers shall provide the Administrative Agent at least ten
(10) days prior written notice of any sale, assignment, conveyance or transfer
hereunder,

 

(2)           100% of the consideration received in respect of such sale or
other disposition shall be cash,

 

(3)           the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or the Restricted Subsidiary subject of such
sale or other disposition (as reasonably determined by the Board of Directors of
the Borrowers and, if requested by the Administrative Agent, the Borrowers shall

 

94

--------------------------------------------------------------------------------


 

deliver a certificate of a Responsible Officer of each Co-Borrower certifying to
that effect),

 

(4)           if such sale or other disposition of Oil and Gas Property when
combined with any other sales under this Section 9.11(e) occurring between
Scheduled Redetermination Dates results in a sale of more than five percent
(5%), in the aggregate, of the proved developed Oil and Gas Properties included
in the most recently delivered Reserve Report, such sale or disposition shall be
subject to the written consent of the Administrative Agent, not to be
unreasonably withheld, and the Borrowing Base may be immediately redetermined
pursuant to Section 2.07 and the Borrowers shall pay  any Borrowing Base
Deficiency in accordance with Section 3.04(c), and

 

(5)           if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary; and

 

(f)            the sale, conveyance, transfer, lease or other disposition of
(i) Eligible Midstream Assets and (ii) cash to an Unrestricted Subsidiary
pursuant to Section 9.05(m).

 

Section 9.12         Environmental Matters.  The Borrowers will not, and will
not permit any Restricted Subsidiary to, cause or permit any of its Property to
be in violation of, or do anything or permit anything to be done which will
subject any such Property to any Remedial Work under any applicable
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.13         Transactions with Affiliates.  The Borrowers will not, and
will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

 

Section 9.14         Subsidiaries.  The Borrowers shall not, and shall not
permit any Restricted Subsidiary to, create or acquire any additional Subsidiary
without the prior written consent of the Administrative Agent and the Required
Lenders, other than the creation or acquisition by a Co-Borrower of Subsidiaries
in compliance with the definition of “Unrestricted Subsidiary” or Section 8.16. 
The Borrowers shall not, and shall not permit any Restricted Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in any Subsidiary
except in compliance with Section 9.11.  Neither the Borrowers nor any
Restricted Subsidiary shall have any Foreign Subsidiaries.

 

Section 9.15         Negative Pledge Agreements; Dividend Restrictions.  The
Borrowers will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting,

 

95

--------------------------------------------------------------------------------


 

conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders, restricts any Loan Party from paying
dividends or making distributions to any other Loan Party, restricts any Loan
Party from making loans or advances to any other Loan Party, or restricts any
Loan Party from transferring any of its properties or assets to any other Loan
Party or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) the Second Lien Loan Documents, the Bridge Loan
Documents or the Senior Unsecured Loan Documents, (c) applicable law, rule,
regulation or order, (d) any instrument governing Debt or Equity Interests of a
Person acquired by any Co-Borrower or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Debt or Equity
Interests were incurred or issued in connection with such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of those
instruments; provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacement or refinancings are
not materially more restrictive, taken as a whole, with respect to such
dividend, distribution and other payment restrictions than those contained in
those instruments; provided, that, in the case of Debt, such Debt was permitted
by the terms hereof to be incurred; (e) customary non-assignment provisions in
contracts and leases entered into in the ordinary course of business and
consistent with past practices; (f) purchase money obligations for property
acquired in the ordinary course of business and Capital Lease Obligations that
impose restrictions on the transfer of any of its properties to any Loan Party,
(g) any agreement for the sale or other disposition of a Restricted Subsidiary
of a Co-Borrower that restricts distributions by that Restricted Subsidiary
pending its sale or other disposition, (h) agreements governing other Debt of
the Borrowers and one or more Restricted Subsidiaries permitted herein; provided
that the restrictions in the agreements governing such Debt are not materially
more restrictive, taken as a whole, than those provided herein, (i) Liens
permitted to be incurred under Section 9.03 hereof that limit the right of the
debtor to dispose of the assets subject to such Liens, (j) provisions with
respect to the disposition or distribution of assets or property in joint
venture agreements, asset sale agreements, and stock sale agreements entered
into in the ordinary course of business, and (k) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business.

 

Section 9.16         Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrowers will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrowers or any Restricted
Subsidiary that would require the Borrowers or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor.

 

Section 9.17         Swap Agreements.  The Borrowers will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreements with any
Person other than (a) Swap Agreements in respect of commodities (other than
floor or put options) (i) with an Approved Counterparty, (ii) (A) during the
first 2 years of this Agreement limited to no more than the greater of
(a) ninety percent (90%) of the value of proved developed producing reserves
included on the most recently delivered Reserve Report and (b) fifty percent
(50%) of Borrowers’ total

 

96

--------------------------------------------------------------------------------


 

Proved Reserves (such amounts computed on a semi-annual basis and calculated on
a product-by-product basis), (B) during years 3 and 4 of this Agreement to no
more than the greater of (a) eighty-five percent (85%) of the value of proved
developed producing reserves included on the most recently delivered Reserve
Report and (b) fifty percent (50%) of Borrowers’ total Proved Reserves (such
amounts computed on a semi-annual basis and calculated on a product-by-product
basis), and (C) after the 4th year no commodity hedging permitted; provided that
the aggregate amount of all such commodity hedging transactions (other than
floor or put options) shall not exceed the most recent month’s actual
production, calculated separately on a product-by-product basis, in any given
month, (b) Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrowers and their Restricted
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 75% of the then outstanding principal amount of the
Borrowers’ Debt for borrowed money which bears interest at a fixed rate and
(ii) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrowers and their respective Restricted Subsidiaries then in
effect effectively converting interest rates from floating to fixed) do not
exceed 75% of the then outstanding principal amount of the Borrowers’ Debt for
borrowed money which bears interest at a floating rate and (c) those certain
Swap Agreements existing on the date hereof and described on Schedule 9.17
between SEP and Shell Energy North America (US), L.P. and between SEP and
Macquarie Bank Limited.  The Borrowers will not, and will not permit any other
Loan Party to, Liquidate any Swap Agreement in respect of commodities unless
(x) if such Swap Liquidation would result in an automatic redetermination of the
Borrowing Base pursuant to Section 2.07(b)(iv), the Borrowers deliver reasonable
prior written notice thereof to the Administrative Agent, and (y) if a Borrowing
Base Deficiency would result from such Swap Liquidation as a result of an
automatic redetermination of the Borrowing Base pursuant to Section 2.07(b)(iv),
the Borrowers prepay Borrowings, prior to or contemporaneously with the
consummation of such Swap Liquidation to the extent that such prepayment would
have been required under Section 3.04(c)(i) after giving effect to such
automatic redetermination of the Borrowing Base.

 

Section 9.18         Sale and Leaseback Transactions.  The Borrowers will not,
and will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 9.19         ERISA.  Except where non-compliance, in each case or in
combination with all other instances of non-compliance with the provisions of
this Section 9.19, could not reasonably be expected to result in a Material
Adverse Effect, the Borrowers will not, and will not permit any of the
Guarantors to, at any time:

 

(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which a Co-Borrower, any of its Subsidiaries or
any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code.

 

97

--------------------------------------------------------------------------------


 

(b)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, a Co-Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto.

 

(c)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in Section 3(1) of ERISA,
which may not be terminated by such entities in their sole discretion at any
time without any material liability, including, without limitation, any such
plan that is maintained to provide benefits to former employees of such entities
(other than benefits mandated by Title I, Part 6 of ERISA and Section 4980B of
the Code), or (ii) any employee pension benefit plan, as defined in
Section 3(2) of ERISA, that is subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

 

Section 9.20         Change in Business.

 

(a)           Each of the Co-Borrowers and the Guarantors shall not, and shall
not permit any Subsidiary of such Co-Borrower to, engage in any business or
activity other than (i) the business of the exploration for, and development,
acquisition, and the production of Hydrocarbons produced from its Oil and Gas
Properties, (ii) the business of marketing, processing, treating, gathering, and
upstream transportation of such Hydrocarbons produced by such Co-Borrower and
its Subsidiaries; (iii) developing raw land acquired or leased by such
Co-Borrower or its Subsidiaries in conjunction with the activities described in
clause (i) or (ii) above, and remediating such land for resale; and (iv) the
business of providing services to support any of the Borrower’s or its
Subsidiaries’ activities described in clause (i), (ii) or (iii) above.  Each
Co-Borrower shall not, and shall not permit any of its Subsidiaries to engage in
any activity or business, or acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties or businesses, in any event, which are not located within the
geographical boundaries of the U.S. or the offshore area in the Gulf of Mexico
over which the U.S. asserts jurisdiction.

 

(b)           Each of the Co-Borrowers and the Guarantors shall not, and shall
not permit any Subsidiary of such Co-Borrower to, alter, amend or modify in any
manner materially adverse to the Lenders any of its Organizational Documents. 
In any event, a Co-Borrower shall not permit any of its Subsidiaries to (i) if
such Subsidiary is a limited liability company, amend its limited liability
company agreement to “opt in” to “security” status in accordance with
Section 8.103 of the UCC or (ii) evidence its Equity Interests with a
certificate without, in each case, the prior consent of the Administrative
Agent.

 

(c)           Except as set forth in Section 1.05, the Borrowers and the
Guarantors shall not, and shall not permit any of their respective Subsidiaries
to, make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Borrowers or of any
of its Subsidiaries.

 

98

--------------------------------------------------------------------------------

 


 

ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01       Events of Default.  The occurrence and continuation of one
or more of the following events shall constitute an “Event of Default”:

 

(a)           the Borrowers shall fail to pay any interest on or principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement or
any fee or other amount when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration or otherwise;

 

(b)           any representation or warranty made or deemed made by or on behalf
of the Borrowers or any Subsidiary in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been false,
incorrect or misleading in any material respect when made or deemed made;

 

(c)           any Co-Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 3.04(c), Section 8.01,
Section 8.02, Section 8.03, Section 8.12, Section 8.15, or ARTICLE IX;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a)  or Section 10.01(c)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) notice thereof from the Administrative Agent to the
Borrowers (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer of the Borrowers or such Subsidiary otherwise becoming aware
of such default;

 

(e)           any Co-Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, after
the expiration of any applicable period of grace and/or notice and cure;

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require any Co-Borrower or any Subsidiary to make
an offer in respect thereof;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Co-Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign

 

99

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Co-Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)           any Co-Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Co-Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(i)            any Co-Borrower or any Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000.00 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against any
Co-Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrowers or any Subsidiary to
enforce any such judgment;

 

(k)           any Loan Document after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against any Co-Borrower or a Guarantor party thereto or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or any
Co-Borrower, any Guarantor or any Subsidiary or any of their Affiliates shall so
state in writing;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)           the occurrence of an event of default (as defined therein) under
the Second Lien Loan or the Undertaking to Pay Directly; and

 

100

--------------------------------------------------------------------------------


 

(o)           the Intercreditor Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against any party
thereto or any holder of Debt covered thereby or shall be repudiated by any of
them.

 

Section 10.02       Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers and the Guarantors accrued hereunder and under the Notes and the other
Loan Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers and each Guarantor; and in case of an Event of
Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrowers and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and each Guarantor.

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

(c)           All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:  first, to payment or
reimbursement of expenses and indemnities provided for in this Agreement and the
Security Instruments; second, to accrued interest on the Loans; third, to fees
referred to in clause (b) of the definition of Obligations; fourth, pro rata to
principal outstanding on the Loans and other Obligations referred to in
clauses (c) and (d) of the definition of Obligations; fifth, to any other
Obligations; sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and any excess shall be paid to the Borrowers
or as otherwise required by any Governmental Requirement.  Notwithstanding the
foregoing, amounts received from the Borrowers or any Loan Party that is not an
Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to a Secured Swap Provider (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause, the Administrative Agent shall make such
adjustments as it determines are appropriate to distributions pursuant to clause
fourth

 

101

--------------------------------------------------------------------------------


 

above from amounts received from Eligible Contract Participants to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by Secured Swap Providers that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to clause fourth
above).

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Section 11.01       Appointment; Powers.

 

Each of the Lenders and the Issuing Bank hereby irrevocably (subject to
Section 11.06) appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02       Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, the Administrative Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except as provided in Section 11.03, and (c) except as expressly set forth
herein, shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrowers or a Lender,
and shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrowers and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrowers or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any

 

102

--------------------------------------------------------------------------------


 

covenants, agreements or other terms or conditions set forth herein or therein. 
For purposes of determining compliance with the conditions specified in
ARTICLE VI, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed closing date specifying its objection thereto.

 

Section 11.03       Action by Administrative Agent.  The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that it is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases it shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Required Lenders or the Lenders,
as applicable (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrowers, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall

 

103

--------------------------------------------------------------------------------


 

not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05       Subagents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent, including without limitation a
collateral agent.  The Administrative Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ARTICLE XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 11.06       Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers, and the
Administrative Agent may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, and so long as there
are Lenders hereunder, the Required Lenders shall have the right, in
consultation with and upon the approval of the Borrowers (so long as no Event of
Default has occurred and is continuing), which approval shall not be
unreasonably withheld, to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  If upon such resignation by
the Administrative Agent there are no Required Lenders (i) because all of the
Loans have been repaid, (ii) the LC Exposure extinguished, and (iii) the
Commitments terminated, but Obligations remain under the Swap Agreements that
are secured by the Security Instruments, such appointment of a successor shall
be made by the then current Administrative Agent if it is a counterparty under a
Swap Agreement and if it is not, such appointment shall be made by the Secured
Swap Providers holding more than 50% of the Hedge Exposure on the date of such
Administrative Agent’s resignation notice.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, the retiring Administrative Agent
shall execute such instruments as may be reasonably necessary to give effect to
such succession, and the retiring Administrative Agent shall be discharged from
any further duties and obligations hereunder.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
ARTICLE XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties

 

104

--------------------------------------------------------------------------------


 

in respect of any actions taken or omitted to be taken by any of them while it
was acting as Administrative Agent.

 

Section 11.07       Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

Section 11.08       No Reliance.  (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any of their Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrowers or their
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrowers (or any of its Affiliates)
which may come into the possession of the Administrative Agent or any of its
Affiliates.  In this regard, each Lender acknowledges that Thompson & Knight LLP
is acting in this transaction as special counsel to the Administrative Agent
only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

(b)           The Lenders acknowledge that the Administrative Agent is acting
solely in an administrative capacity with respect to structuring and syndication
of this facility and has no duties, responsibilities or liabilities under this
Agreement and the other Loan Documents other than its administrative duties,
responsibilities and liabilities specifically as set forth in the Loan Documents
and in its capacity as a Lender.  In structuring, arranging or syndicating this
Agreement, each Lender acknowledges that the Administrative Agent may be an
agent or lender under these Notes, other loans or other securities and waives
any existing or future conflicts of interest associated with its role in such
other debt instruments.

 

Section 11.09       Authority to Release Collateral and Liens.  Each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to release any
Collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrowers, at the Borrowers’
sole cost and expense, any and all releases of Liens, termination statements,

 

105

--------------------------------------------------------------------------------


 

assignments or other documents reasonably requested by the Borrowers in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.

 

Section 11.10       Filing of Proofs of Claim.  In case of any Default or Event
of Default under Section 10.01(f), Section 10.01(g) or Section 10.01(h), the
Administrative Agent (regardless of whether the principal of any Loan or LC
Exposure shall then be due and payable and regardless of whether the
Administrative Agent has made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)           to (i) file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, LC Exposure and
all other Obligations that is owing and unpaid and (ii) file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 3.03 and
Section 12.03) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.03 and Section 12.03.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.  Each Lender retains
its right to file and prove a claim separately.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

106

--------------------------------------------------------------------------------


 

(i)            if to the Borrowers, to it at Sanchez Energy Corporation, 1111
Bagby Street, Suite 1800, Houston, Texas 77002, Attention: Alfredo Gutierrez
(Telecopy No. (713) 756-2784), with a copy to Akin Gump Strauss Hauer & Feld
LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas 77002, Attention: David
Elder (Telecopy No. (713) 236-0822);

 

(ii)           if to the Administrative Agent, to it at Royal Bank of Canada
Agency Services Group, 4th Floor, 20 King Street West, Toronto, Ontario, Canada
M5H 1C4, Attention Manager Agency (Fax No. (416) 842-4023), with a copy to 2800
Post Oak Boulevard, Suite 3900, Houston, Texas 77056, Attention Mark Lumpkin
(Fax No. (713) 403-5624), and for all correspondence related to Letter of Credit
requests One Liberty Plaza, 3rd Floor, New York, New York 10006-1404, Attention
Manager Trade Products (Telephone No. (212) 428-6235) (Fax No. (212) 428-6332);

 

(iii)          if to any other Lender, in its capacity as such, or any other
Lender in its capacity as an Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02       Waivers; Amendments.

 

(a)           No failure on the part of the Administrative Agent, the Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrowers therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance

 

107

--------------------------------------------------------------------------------


 

of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, decrease or maintain the Borrowing Base without
the consent of the Administrative Agent and the Required Lenders, or modify
Section 2.07 in any manner adverse to the Lenders without the consent of each
Lender (other than a Defaulting Lender), (iii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby in a manner adverse to
any Lender, without the written consent of each Lender or change the pro rata
share of any Lender (other than as a result of the occurrence of any
reallocation as a result of a Lender becoming or ceasing to be a Defaulting
Lender without the written consent of each Lender, (vi) waive or amend
Section 8.14, without the written consent of each Lender, (vii) release any
Guarantor, release any of the Collateral (other than as provided in
Section 11.09), or reduce the percentage set forth in Section 8.14 to less than
eighty percent (80%), without the written consent of each Lender, or
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender (other than a Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be.  Notwithstanding the foregoing, any supplement
to Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

Section 12.03       Expenses, Indemnity; Damage Waiver.

 

(a)           The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Arranger, Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses,

 

108

--------------------------------------------------------------------------------


 

and the cost of environmental audits and surveys and appraisals, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, documentation, execution, delivery, syndication and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT OR ANY ENFORCEMENT OR COLLECTION ACTIONS IN CONNECTION THEREWITH,
(ii) THE FAILURE OF ANY CO-BORROWER OR ANY OF THE GUARANTORS TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF ANY CO-BORROWER OR ANY OF THE GUARANTORS SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (1) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH

 

109

--------------------------------------------------------------------------------


 

DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(2) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWERS AND THE GUARANTORS BY THE
BORROWERS AND THE GUARANTORS, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWERS OR ANY OF THE
GUARANTORS OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWERS OR ANY OF THE GUARANTORS WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWERS OR ANY OF THE GUARANTORS, (x) THE PAST OWNERSHIP
BY THE BORROWERS OR ANY OF THE GUARANTORS OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWERS OR ANY OF THE GUARANTORS OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWERS OR ANY OF THE GUARANTORS, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWERS OR ANY OF THE GUARANTORS, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY

 

110

--------------------------------------------------------------------------------


 

FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent or the Issuing Bank under
Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrowers and the
Indemnitees shall not assert, and hereby waive, any claim against each other, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 12.03 shall be payable not
later than ten (10) days after written demand therefor.

 

Section 12.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any
Co-Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 12.04.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of: 
(1) the Borrowers, provided that no consent of any Co-Borrower shall be required
for an assignment to (A) a Lender that is not a Defaulting Lender, (B) an
Affiliate of a Lender that is not a Defaulting Lender, (C) an Approved Fund
(other than an Approved Fund that is administered by or managed by a Defaulting
Lender or an Affiliate of a Defaulting Lender) or (D) if an Event of Default has
occurred and is continuing, any other commercial bank with primary capital of
not

 

111

--------------------------------------------------------------------------------


 

less than $250,000,000; provided, further, that Borrowers’ failure to respond to
a Lender’s request for consent to an assignment within five (5) Business Days of
such request shall be deemed to constitute Borrowers’ written consent to such
request; and (2) the Administrative Agent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Administrative Agent
shall be required for an assignment to an assignee that is a Lender that is not
a Defaulting Lender immediately prior to giving effect to such assignment.

 

(ii)           Assignments shall be subject to the following additional
conditions:  (1) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $2,500,000 (which minimum amount may be comprised
of concurrent assignments from more than one Lender), and the Commitments of any
assigning Lender remaining a party hereto after giving effect to the assignment
shall be at least $2,500,000, unless, in each case, each of the Borrowers, the
Administrative Agent otherwise consents, provided that no such consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing;  (2) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (3) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; (4) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and shall deliver notice of the Assignment and Assumption to the
Borrowers; and (5) in the case of an assignment to a CLO, the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02 that affects such CLO.

 

(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and

 

112

--------------------------------------------------------------------------------


 

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrowers, the Issuing Bank and each Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)           (i)            Any Lender may, without the consent of the
Borrowers, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the loans owing to it); provided that (1) such
Lender’s obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (3) the Borrowers, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrowers
agree that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the

 

113

--------------------------------------------------------------------------------


 

participation to such Participant is made with the Borrowers’ prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.03 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.03(e) as
though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank, and this Section 12.04 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrowers to file a registration statement with the
SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

Section 12.05       Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrowers shall take such action as

 

114

--------------------------------------------------------------------------------


 

may be reasonably requested by the Administrative Agent or the Lenders to effect
such reinstatement.

 

Section 12.06       Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement, the other Loan Documents and the Fee Letter
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, facsimile, photocopy or by sending a scanned
copy by electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07       Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrowers or any Subsidiary against any of and all the obligations of the
Borrowers or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

 

115

--------------------------------------------------------------------------------


 

Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION; PROVIDED, TO THE EXTENT ANY OF THE SECURITY INSTRUMENTS
RECITE THAT THEY ARE GOVERNED BY THE LAW OF ANOTHER JURISDICTION, OR ANY ACTION
OR EVENT TAKEN THEREUNDER (SUCH AS FORECLOSURE OF THE MORTGAGED PROPERTY)
REQUIRES APPLICATION OF OR COMPLIANCE WITH THE LAW OF ANOTHER JURISDICTION, SUCH
PROVISIONS AND CONCEPTS SHALL APPLY.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT

 

116

--------------------------------------------------------------------------------


 

MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.

 

Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11       Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided, unless
prohibited by applicable laws or regulations, Borrowers have been given
reasonable advance notice thereof and been afforded an opportunity to limit or
protest the disclosure, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrowers and their
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrowers or any Subsidiary relating to the
Borrowers or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrowers or a
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  Notwithstanding anything herein to the
contrary, any party hereto (and each employee, representative or other agent of
such party) may disclose without

 

117

--------------------------------------------------------------------------------


 

limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to that
party relating to such tax treatment or tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions, as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

 

Section 12.12       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT
LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF
ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND
THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS HEREOF AND THEREOF AND
APPLICABLE LAW, IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.13       No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrowers, and no other Person (including, without
limitation, any Subsidiary of a Co-Borrower, any obligor, contractor,
subcontractor, supplier or materialmen) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, the Issuing Bank or any Lender for any reason whatsoever. 
There are no third party beneficiaries.

 

Section 12.14       Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to (in
addition to Lenders and their Affiliates) and any Person which was a Lender or
Affiliate of a Lender when it entered into any Swap Agreement with the Borrowers
or any of its Subsidiaries.  No Approved Counterparty shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Swap Agreements.

 

118

--------------------------------------------------------------------------------


 

Section 12.15       US Patriot Act Notice.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

 

Section 12.16       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the U.S. and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum non-usurious amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Debt (or, to the extent that the principal amount of the Debt shall have been or
would thereby be paid in full, refunded by such Lender to the Borrowers); and
(b) in the event that the maturity of the Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Debt (or, to the extent that the principal
amount of the Debt shall have been or would thereby be paid in full, refunded by
such Lender to the Borrowers).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (a) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.16 and (b) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.16.

 

119

--------------------------------------------------------------------------------


 

Section 12.17       Intercreditor Agreement.  Notwithstanding anything herein to
the contrary (i) the Liens granted to the Predecessor Administrative Agent
pursuant to the Original Credit Agreement and under the Security Instruments and
(ii) the Liens granted to the Administrative Agent pursuant to this Agreement
and under the Security Instruments (in such capacity, the “First Lien Collateral
Agent”) and the exercise of any right or remedy by the First Lien Collateral
Agent hereunder or thereunder are subject to the provisions of the Intercreditor
Agreement.  In an event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

Section 12.18       Termination and Release.  To the extent that a Loan Document
provides for the termination of such Loan Document or the release of any Lien
thereunder upon the payment in full of the Obligations, or words of similar
effect, notwithstanding anything to the contrary in such Loan Document, such
Loan Document shall terminate and the Administrative Agent shall release such
Liens upon payment in full of the Obligations other than contingent Obligations
which are intended to survive the termination of such Loan Document and with
respect to which the contingency giving rise to such Obligation has not
occurred.

 

Section 12.19       Release.

 

As additional consideration for the execution, delivery and performance of this
Agreement by the parties hereto and to induce the Administrative Agent and the
Lenders to enter into this Agreement, the Borrowers warrant and represent to the
Administrative Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Predecessor Administrative Agent or any
Original Lender or any defense to (i) the payment of Obligations under the Notes
and/or the Loan Documents, or (ii) the performance of any of their respective
obligations with respect to the Notes and/or the Loan Documents.  In the event
any such facts, events, statuses or conditions exist or have existed, Borrowers
unconditionally and irrevocably hereby RELEASE, RELINQUISH and forever DISCHARGE
Predecessor Administrative Agent and the Original Lenders, as well as their
predecessors, successors, assigns and Related Parties, of and from any and all
claims, demands, actions and causes of action of any and every kind or
character, past or present, which any Borrower may have against any of them or
their predecessors, successors, assigns and Related Parties arising out of or
with respect to (a) any right or power to bring any claim for usury or to pursue
any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the Effective
Date hereof, including any loss, cost or damage, of any kind or character,
arising out of or in any way connected with or in any way resulting from the
acts, actions or omissions of any of them, and their predecessors, successors,
assigns and Related Parties, including any breach of fiduciary duty, breach of
any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, conflict of interest, negligence,
bad faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable law.

 

120

--------------------------------------------------------------------------------


 

Section 12.20       Resignation of Predecessor Administrative Agent and
Predecessor Issuing Bank; Appointment of Successor Administrative Agent and
Successor Issuing Bank; Assignment.

 

(a)           Pursuant to and in accordance with Section 11.06 of the Original
Credit Agreement, effective upon the Effective Date, (i) Capital One, the
Predecessor Administrative Agent, resigns as Administrative Agent under the
Original Credit Agreement and Loan Documents, (ii) the Borrowers and the Lenders
waive the requirement of prior notice of such resignation, (iii) RBC is
appointed successor administrative agent for the Lenders under this Agreement,
the Loan Documents and the Intercreditor Agreement (in such capacity, the
“Successor Administrative Agent” and herein and therein the “Administrative
Agent”), (iv) the Borrowers consent to the appointment of the Successor
Administrative Agent as “Administrative Agent” under this Agreement, the Loan
Documents and the Intercreditor Agreement, and (v) RBC accepts its appointment
as Successor Administrative Agent and Administrative Agent, and Capital One is
relieved of all duties and obligations as Administrative Agent.

 

(b)           Pursuant to and in accordance with Section 2.08(i) of the Original
Credit Agreement, effective upon the Effective Date (i) Capital One, the
Predecessor Issuing Bank, resigns as Issuing Bank under the Original Credit
Agreement, (ii) RBC is appointed successor Issuing Bank under this Agreement (in
such capacity, the “Successor Issuing Bank” and herein the “Issuing Bank”)),
(iii) RBC accepts its appointment as Successor Issuing Bank and Issuing Bank,
and Capital One is relieved of all duties and obligations as Issuing Bank.

 

(c)           Effective as of the Effective Date, Capital One assigns all of the
Liens held by it in its capacity as Administrative Agent under the Original
Credit Agreement to RBC, as Successor Administrative Agent.  The Lenders
authorize Capital One to execute such documents as may be required to effectuate
such assignment. In furtherance of the foregoing, following the Effective Date,
Capital One agrees to promptly deliver all possessory collateral held by it to
RBC and execute and deliver all agreements and documents as may be reasonably
requested by RBC or Borrowers to evidence such assignment of the Collateral and
the associated Security Instruments.

 

(d)           Capital One’s rights to be indemnified and to be reimbursed for
costs pursuant to this Agreement, including Section 12.03, shall extend to
actions taken in its capacity as resigning Administrative Agent.

 

Section 12.21       Amendment and Restatement.

 

(a)           Pursuant to the Original Credit Agreement Assignments and
Assumptions, on the Effective Date the outstanding amount of principal and
interest owing by the Borrowers under the Original Credit Agreement and the
notes issued pursuant thereto have been refinanced, renewed, rearranged and
extended by Loans under this Agreement.

 

(b)           The parties hereto agree that this Agreement amends, restates and
rearranges the Original Credit Agreement in its entirety and that all Loans
outstanding under the Original Credit Agreement on the Effective Date shall be
and be deemed to be Loans (of the same Type and having the same Interest
Periods) made and Letters of Credit issued under this Agreement, and

 

121

--------------------------------------------------------------------------------


 

shall thereafter be evidenced and governed by the terms and conditions of this
Agreement. Article XI and Section 12.03 of the Original Credit Agreement shall
survive and inure to the benefit of the Predecessor Administrative Agent with
respect to events and conditions that occurred or existed prior to the Effective
Date.  The Lenders are subrogated to the rights of the Original Lenders under
the Original Credit Agreement to the extent of the Obligations renewed and
rearranged hereby.  All Liens created and existing in connection with the
Original Credit Agreement, except as otherwise provided in this Agreement with
respect to Excluded Swap Obligations, shall continue in force and effect to
secure the Obligations of the Borrowers to the Lenders pursuant to the Notes and
this Agreement, and each Borrower hereby ratifies, adopts and confirms all such
prior Liens.

 

Section 12.22       Termination of Commitment under Original Credit Agreement

 

As of the Effective Date, the Commitments under the Original Credit Agreement
are hereby terminated and the Predecessor Administrative Agent and the Lenders
hereby waive any right to receive prior notice of such termination.  Each Lender
agrees upon the Effective Date to return to the Borrowers within 30 days all
“Notes” as defined under the Original Credit Agreement which were delivered by
the Borrowers in exchange for new Notes to be issued pursuant to this Agreement,
and, to the extent such Notes are not returned within such time period, the
Borrowers shall be entitled to receive a lost note affidavit containing
customary indemnities in favor of the Borrowers.

 

Section 12.23       No Novation, Etc.

 

To the extent of the Commitment outstanding under the Original Credit Agreement
in the amount of $95,000,000, nothing contained herein shall be deemed a
novation of or a repayment or new advance of any obligation of the Borrowers
thereunder.  Only to the extent of an increase in the Commitment over that
amount shall there be deemed to be a new advance by the Lenders to the Borrowers
under this Agreement.  The Obligations owing under the Original Credit Agreement
are renewed, rearranged, extended and carried forward by this Agreement and all
of the Liens securing the “Obligations” as defined in the Original Credit
Agreement (other than Excluded Swap Obligations) are carried forward and secure,
without interruption or loss or priority, the Obligations under this Agreement.

 

Section 12.24       Joint and Several Liability

 

(a)           Each of the Borrowers acknowledges and agrees that it is the
intent of the parties that each such Borrower be primarily liable for the
Obligations as a joint and several obligor. It is the intention of the parties
that with respect to liability of any Borrower hereunder arising solely by
reason of its being jointly and severally liable for the Loans and LC Exposure,
the obligations of such Borrower shall be absolute, unconditional and
irrevocable irrespective of:

 

(i)            any lack of validity, legality or enforceability of this
Agreement, any Note, or any other Loan Document as to any other Borrower, as the
case may be;

 

(ii)           the failure of the Administrative Agent, the Issuing Bank or any
Lender or any holder of any Note;

 

122

--------------------------------------------------------------------------------


 

(a)           to enforce any right or remedy against any other Borrower, as the
case may be, or any other Person (including any Guarantor) under the provisions
of this Agreement, such Note, any other Loan Document or otherwise; or

 

(b)           to exercise any right or remedy against any Guarantor of, or
Collateral securing, the Obligations;

 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any other Borrower, or any other
extension, compromise or renewal of any Obligations of any other Borrower;

 

(iv)          any reduction, limitation, impairment or termination of any
Obligations with respect to any other Borrower, as the case may be, for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each of the Borrowers hereby waives
any right to or claim of) any defense (other than the defense of payment in full
of the Obligations) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, non-genuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations with respect to any other Borrower, as the case may
be;

 

(v)           any addition, exchange, release, surrender or non-perfection of
any Collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any Guaranty, held by any Lender or any holder of the
Notes or any security interest or Lien securing any of the Obligations; or

 

(vi)          any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Obligations) available to, or
a legal or equitable discharge of, any Borrower, as the case may be, or any
Guarantor.

 

(b)           Each of the Borrowers agrees that its joint and several liability
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of any other Borrower, as the case may
be, as though such payment had not been made;

 

(c)           Each of the Borrowers hereby expressly waives: (i) notice of the
Lenders’ acceptance of this Agreement; (ii) notice of the existence or creation
or non-payment of all or any of the Obligations other than notices expressly
provided for in this Agreement; (iii) presentment, demand, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest, and all other
notices whatsoever other than notices expressly provided for in this Agreement;
(iv) any claim or defense based on an election of remedies; and (v) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for or guaranty of
any of the foregoing.

 

(d)           No delay on any of the Administrative Agent’s, Issuing Bank’s or
any Secured Swap Provider’s part in the exercise of any right or remedy shall
operate as a waiver thereof, and

 

123

--------------------------------------------------------------------------------


 

no single or partial exercise by any of the foregoing of any right or remedy
shall preclude other or further exercise thereof or the exercise of any other
right or remedy.

 

(e)           Each of the Borrowers hereby represents and warrants to each of
the Administrative Agent and Lenders that it now has and will continue to have
independent means of obtaining information concerning the other Borrower’s
affairs, financial condition and business. Neither the Administrative Agent nor
any Lender shall have any duty or responsibility to provide any Borrower with
any credit or other information concerning such other Borrower’s affairs,
financial condition or business which may come into the Administrative Agent’s
or Lender’s possession.

 

(f)            Each of the Borrowers represents and warrants (i) that the
business operations of the Borrowers are interrelated and that the business
operations of the Borrowers complement one another, and such entities have a
common business purpose, and (ii) that, to permit their uninterrupted and
continuous operations, such entities now require and will from time to time
hereafter require funds and credit accommodations for general business purposes
and (iii) that the proceeds of Loans and LC Disbursements hereunder will
directly or indirectly benefit the Borrowers hereunder, severally and jointly,
regardless of which Borrower receives part or all of the proceeds of such Loan
or LC Disbursement.

 

(g)           Notwithstanding anything to the contrary contained herein, it is
the intention of the Borrowers, the Administrative Agent, Issuing Bank and the
Lenders that the amount of the respective Borrower’s obligations hereunder shall
be in, but not in excess of, the maximum amount thereof not subject to avoidance
or recovery by operation of any applicable Debtor Relief Law.  To that end, but
only in the event and to the extent that the Borrowers’ respective obligations
hereunder or any payment made pursuant thereto would, but for the operation of
the foregoing proviso, be subject to avoidance or recovery under any applicable
Debtor Relief Law, the amount of the Borrowers’ respective obligations hereunder
shall be limited to the largest amount which, after giving effect thereto, would
not, under applicable Debtor Relief Laws, render the Borrower’s respective
obligations hereunder unenforceable or avoidable or subject to recovery under
applicable Debtor Relief Laws.  To the extent any payment actually made
hereunder exceeds the limitation contained in this Section 12.07(g), then the
amount of such excess shall, from and after the time of payment by the Borrowers
(or any of them), be reimbursed by the Lenders upon demand by such Borrowers. 
The foregoing proviso is intended solely to preserve the rights of the
Administrative Agent, Issuing Bank and the Lenders hereunder against the
Borrowers to the maximum extent permitted by applicable Debtor Relief Laws and
neither any Borrower nor any Guarantor nor any other Person shall have any right
or claim under this Section 12.07(g) that would not otherwise be available under
applicable Debtor Relief Laws.

 

Section 12.25       Keepwell.

 

(a)           Each Borrower that is a Qualified ECP Credit Party hereby jointly
and severally guarantees the payment and performance of all Obligations of each
Loan Party (other than such Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or

 

124

--------------------------------------------------------------------------------


 

other support as may be needed from time to time by each Benefitting Loan Party
in order for such Benefitting Loan Party to honor its obligations (without
giving effect to Section 12.25(b)) under the Guaranty and any other Security
Instrument including obligations with respect to Swap Agreements (provided,
however, that a Borrower shall only be liable under this Section 12.25(a) for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 12.25(a), or otherwise under this
Agreement or any Loan Document, as it relates to such Benefitting Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrowers
under this Section 12.25(a) shall remain in full force and effect until all
Obligations are paid in full to the Lenders, the Administrative Agent and all
Secured Swap Providers, and all of the Lenders’ Commitments are terminated. The
Borrowers intend that this Section 12.25(a) constitute, and this Section
12.25(a) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Benefitting Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(b)           Notwithstanding any other provisions of this Agreement or any
other Loan Document, Obligations guaranteed by any Loan Party, or secured by the
grant of any Lien by any Loan Party under any Security Instrument, shall exclude
all Excluded Swap Obligations with respect to such Loan Party.

 

[Signatures Begin Next Page]

 

125

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

 

BORROWERS:

 

 

 

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President — Chief Financial Officer

 

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President — Chief Financial Officer

 

 

 

 

 

 

SN COTULLA ASSETS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President — Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Name:

Ann Hurley

 

 

Title:

Manager, Agency

 

 

 

 

 

 

 

 

 

 

PREDECESSOR ADMINISTRATIVE AGENT AND PREDECESSOR ISSUING BANK:

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

 

Name:

Michael Higgins

 

 

Title:

Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

ISSUING BANK AND LENDER:

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

 

Name:

Mark Lumpkin, Jr.

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

 

Name:

Michael Higgins

 

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

/s/ Michael Spaight

 

 

Name:

Vipul Dhadda

Michael Spaight

 

 

Title:

Authorized Signatory

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ian Payne

 

 

Name:

Ian Payne

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ John Kovarik

 

 

Name:

John Kovarik

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

 

Name:

Charles Hall

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name:

James Giordano

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

IBERIABANK

 

 

 

 

 

 

 

 

 

By:

/s/ Moni Collins

 

 

Name:

Moni Collins

 

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

By:

/s/ Damien G. Melburger

 

 

Name:

Damien G. Melburger

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Bornstern

 

 

Name:

David M. Bornstern

 

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------